

Exhibit 10.20
                    
OFFICE LEASE AGREEMENT
FOR
TERRA VERDE AT SCOTTSDALE LANDING






TERRA VERDE OWNER LLC, a Delaware limited liability company
as Landlord


and


THE JOINT CORP., a Delaware corporation
as Tenant






Dated: May 17, 2019 (to be completed by Landlord upon Landlord’s execution of
this Lease)
                    



4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



OFFICE LEASE AGREEMENT
THIS OFFICE LEASE AGREEMENT is made and entered into as of the Effective Date by
and between TERRA VERDE OWNER LLC, a Delaware limited liability company, as
Landlord, and THE JOINT CORP., a Delaware corporation, as Tenant or the “Named
Tenant”.
ARTICLE 1.BASIC LEASE PROVISIONS AND CERTAIN DEFINED TERMS
a.
Effective Date:
May 17, 2019 (to be completed by Landlord upon Landlord’s execution of this
Lease)
b.
Landlord:
TERRA VERDE OWNER LLC, a Delaware limited liability company
c.
Landlord’s Notice Address:


c/o Wentworth Property Company802 North 3rd AvenuePhoenix, Arizona 85003Attn:
James R. Wentworth/Tim Chester


With a copy to:Northwood Investors LLC
11355 W. Olympic Boulevard
Los Angeles, California 90064
Attn: Brady Thurman


And to:


Mast Law Firm, P.C.
2415 East Camelback Road, Suite 455
Phoenix, Arizona 85016
Attn: Trevor H. Chait
d.
Landlord’s Address for Payment of Rent:


TERRA VERDE OWNER
P.O. Box 98819
Las Vegas, Nevada 89193-8819


e.
Tenant:
THE JOINT CORP., a Delaware corporation
f.
Tenant’s Notice Address:
16767 N. Perimeter Center Drive, Scottsdale, Arizona, 85260
g.
Building:
The building commonly known as Terra Verde at Scottsdale Landing located at
16767 N. Perimeter Center Drive, Scottsdale, Arizona, 85260; where the context
so requires, and whether so expressly provided in this Lease, the “Building”
shall include the land on which it is located
h.
Premises:
Approximately 13,551 rentable square feet located on the first (1st) floor of
the Building and currently known as Suite 110, as outlined on the floor plan
attached as Exhibit “A” hereto
i.
Rentable Area of Building:
180,332 rentable square feet
j.
Tenant’s Pro Rata Share of the Building (“Tenant’s Pro Rata Share”):
7.51%
k.
Permitted Use:
General office
l.
Lease Term:
Seventy-two (72) months, plus the remainder of the calendar month in which the
Commencement Date occurs if the Commencement Date occurs on a date other than
the first day of a calendar month
m.
Commencement Date:
The date that is the earliest of (a) the date on which the Tenant Improvements
(as defined in the Work Letter attached hereto as Exhibit “B” (the “Work
Letter”)) are substantially completed (as defined in the Work Letter), (b) the
date that is two hundred ten (210) days from the Effective Date (the “Outside
Commencement Date”), and (c) the date on which Tenant begins to conduct its
business from the Premises
n.
Base Monthly Rent:


o.
Period(months)
Months 01 – 12**
Months 13 - 24
Months 25 - 36
Months 37 - 48
Months 49 - 60
Months 61 - 72
Annual Rental Rate*
$30.00 per rentable square foot
$30.75 per rentable square foot
$31.52 per rentable square foot
$32.31 per rentable square foot
$33.12 per rentable square foot
$33.95 per rentable square foot
Base Monthly Rent
$33,877.50
$34,724.44
$35,593.96
$36,486.07
$37,400.76
$38,338.04
p.
*The foregoing Base Monthly Rent does not include Additional Rent (as
hereinafter defined) or rental, excise, sales, or transaction privilege taxes
imposed by any taxing authority upon Landlord or its receipt of any amounts paid
by Tenant pursuant to this Lease, including without limitation on parking
charges, all of which are payable by Tenant.


**Notwithstanding the foregoing, provided there is no Event of Default (as
hereinafter defined) under this Lease, Landlord hereby agrees to abate Tenant’s
obligation to pay Base Monthly Rent for the first six (6) months (the “Abatement
Period”) after the Commencement Date (as hereinafter defined) (such total amount
of abated Base Monthly Rent, in the amount of $203,265.00, being hereinafter
referred to as the “Abated Amount”). During such Abatement Period, Tenant will
still be responsible for the payment of all other obligations under this Lease.
Tenant acknowledges that any Event of Default by Tenant under this Lease will
cause Landlord to incur costs not contemplated in this Lease, the exact amount
of such costs being extremely difficult and impracticable to ascertain.
Therefore, should an Event of Default exist at any time during the Lease Term,
and as a result thereof Landlord terminates this Lease, then the total
unamortized sum of such Abated Amount (amortized on a straight line basis over
the Lease Term at eight percent (8%) annual interest) so conditionally excused
shall become immediately due and payable by Tenant to Landlord; provided,
however, Tenant acknowledges and agrees that nothing herein is intended to limit
any other remedies available to Landlord under this Lease, at law or in equity
if there is an Event of Default. The right to the Abated Amount shall be
personal to the Named Tenant and its Permitted Transferee (as hereinafter
defined) and is only be applicable to the Named Tenant and its Permitted
Transferee and not to any assignee, sublessee or other transferee of the Named
Tenant’s interest in the Lease.


Further notwithstanding the foregoing, provided there is no Event of Default
under this Lease, Landlord hereby agrees that Tenant shall only be obligated to
pay Base Monthly Rent to Landlord on 11,500 rentable square feet of the Premises
from the expiration of the Abatement Period until December 31, 2020 (the
“Reduced Amount Period”); the difference between the full amount of Base Monthly
Rent payable by Tenant during the Reduced Amount Period and the reduced amount
of Base Monthly Rent payable by Tenant during the Reduced Amount Period pursuant
to the foregoing is hereinafter referred to as the “Reduced Amount”). During the
Reduced Amount Period, Tenant will still be responsible for the payment of all
other obligations under this Lease. Tenant acknowledges that any Event of
Default by Tenant under this Lease will cause Landlord to incur costs not
contemplated in this Lease, the exact amount of such costs being extremely
difficult and impracticable to ascertain. Therefore, should an Event of Default
exist at any time during the Lease Term, and as a result thereof Landlord
terminates this Lease, then the total unamortized sum of the Reduced Amount
(amortized on a straight line basis over the Lease Term at eight percent (8%)
annual interest) so conditionally excused shall become immediately due and
payable by Tenant to Landlord; provided, however, Tenant acknowledges and agrees
that nothing herein is intended to limit any other remedies available to
Landlord under this Lease, at law or in equity if there is an Event of Default.
The right to the Reduced Amount shall be personal to the Named Tenant and its
Permitted Transferee and is only be applicable to the Named Tenant and its
Permitted Transferee and not to any assignee, sublessee or other transferee of
the Named Tenant’s interest in the Lease.


q.
Security Deposit:
$33,877.50. Within ten (10) days after the parties’ full execution and delivery
of this Lease, Landlord shall refund to Tenant the sum of $41,122.50,
representing the difference between $75,000.00 (which amount Landlord in
currently holding pursuant to the existing Office Lease Agreement between
Landlord and Tenant dated September 17, 2013 (the “Existing Lease”), which
Existing Lease pertains to Suite 240 in the Building (the “Existing Premises)
and which Existing Lease is scheduled to expire on July 31, 2019), and the
amount of the Security Deposit required hereunder.
r.
Base Year:
2019
s.
Tenant Improvements:
See Work Letter
t.
Building Hours:
8:00 a.m. to 6:00 p.m., Monday through Friday and 8:00 a.m. to 1:00 p.m. on
Saturday, excluding recognized federal, state or local holidays
u.
Parking:See Article 12
v.
Landlord’s Broker:
Cushman & Wakefield (Mike Beall/Sean Spellman/Christopher S. Walker)
w.
Tenant’s Broker:
Cresa (Mike Gordon)
x.
Guarantor(s):
None
y.
Mortgagee:
Western Alliance BankOne East Washington Street, 14th FloorPhoenix, Arizona
85004Attn: Ericka Deneke LeMaster


z.
Managing Agent:
Wentworth Management Company2701 East Camelback Road, Suite 185Phoenix, Arizona
85016Attn: Sheryl Hays
aa.





ARTICLE 2.DEMISE AND POSSESSION
a.Landlord leases to Tenant and Tenant leases from Landlord the Premises for
the Lease Term. The Premises shall have an upper boundary of the underside of
the floor slab immediately above the Premises and a lower boundary of the
unfinished upper surface of the floor slab upon which the Premises are situated.
The Premises are part of the Building.
b.Landlord and Tenant agree that for all purposes under this Lease including,
without limitation, calculating Base Monthly Rent, Additional Rent, Tenant’s Pro
Rata Share, and the Building’s Pro Rata Share:
        1
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



(i) the Premises will be deemed to contain a rentable area comprising the number
of square feet designated in Article 1, (ii) the Building will be deemed to
contain a rentable area comprising the number of square feet designated in
Article 1, and (iii) the square footages referenced in (i) and (ii) immediately
above are stipulated amounts based on Landlord’s method of determining such
square footage together with a load factor and other considerations.
c.Subject to the rights of Pulte Home Company, a Michigan limited liability
company, with respect to the ROFR Available Space (as hereinafter defined) in
effect as of the Effective Date, whose rights are superior to the rights granted
to Tenant herein, and provided that (i) no Event of Default exists under this
Lease as of the date of exercise and (ii) Tenant occupies the entire Premises as
of the date Landlord is otherwise obligated to deliver the ROFR Notice (as
hereinafter defined), Tenant shall have an ongoing right of first refusal (the
“ROFR”) on the space that is depicted on Exhibit “F” attached hereto (the “ROFR
Available Space”) for which any third-party makes a bona fide offer to Landlord
that Landlord is willing to accept (an “Offer”). Upon Landlord’s receipt of an
Offer, Landlord shall promptly deliver notice thereof, in writing, to Tenant (a
“ROFR Notice”). The ROFR Notice shall contain in reasonable detail all of the
material terms of such Offer (including, but not limited to, square footage,
rental rate, base year, tenant improvement and other allowances, rent
concessions and abatements and other financial inducements, included parking
spaces and lease term). Upon Tenant’s receipt of a ROFR Notice, Tenant shall,
within fifteen (15) days following such receipt, deliver to Landlord a written
notice (a “ROFR Reply Notice”) stating whether or not it elects to exercise the
ROFR with respect to the space identified in the ROFR Notice and that consists
of or includes all or a portion of the ROFR Available Space (the “ROFR Space”),
on the same terms and conditions stated in the Offer; provided, however, that
the term of Tenant’s lease of the Premises and the ROFR Space shall be
coterminous and shall be for a minimum of five (5) years, and, in that regard
(A) if the Lease Term for the Premises is extended as a result of Tenant’s
exercise of the ROFR, Base Monthly Rent for the Premises during the extended
Lease Term shall be the same on a per rentable square foot basis as the base
monthly rent schedule applicable to the ROFR Space (as such schedule is set
forth in the Offer), and any tenant improvement allowance, free rent and/or
other lease concessions contained in the Offer shall be amortized over the
remaining Lease Term (as extended), (B) if the term for the ROFR Space is
extended as a result of Tenant’s exercise of the ROFR, Base Monthly Rent for the
ROFR Space during the extended ROFR Space term shall be the same on a per square
foot basis as the Base Monthly Rent schedule applicable to the Premises, and any
tenant improvement allowance, free rent and/or other lease concessions contained
in the Offer shall be amortized over the remaining extended ROFR Space term, and
(C) if both the Lease Term for the Premises and the term for the ROFR Space are
extended as a result of Tenant’s exercise of the ROFR, Base Monthly Rent for
both the Premises and the ROFR Space during the extended Lease Term and extended
ROFR Space term shall increase 2.5% annually, and any tenant improvement
allowance, free rent and/or other lease concessions contained in the Offer shall
be amortized over the remaining extended Lease Term and extended ROFR Space
term. Tenant’s ROFR Reply Notice shall be binding on and irrevocable by Tenant.
Within ten (10) business days of Tenant’s timely issuance of a ROFR Reply
Notice, the parties shall use good faith efforts to execute an appropriate
amendment to this Lease regarding the terms of this Lease of the ROFR Space. If
Tenant does not timely deliver its ROFR Reply Notice or if the parties, despite
good faith efforts, are unable to timely reach agreement on an appropriate
amendment after Tenant’s timely issuance of a ROFR Reply Notice, Landlord shall
be free to lease such ROFR Space to the third-party upon the terms and
conditions stated in the ROFR Notice. If (1) Tenant does not timely deliver its
ROFR Reply Notice or if the parties, despite good faith efforts, are unable to
timely reach agreement on an appropriate amendment after Tenant’s timely
issuance of a ROFR Reply Notice, and (2) Landlord enters into a lease with the
third-party on the terms specified in the ROFR Notice, Tenant’s right of first
refusal shall not apply to any subsequent amendment of such lease. If (1)
Landlord delivers to Tenant a ROFR Notice that pertains to less than all of the
ROFR Available Space and (2) Landlord enters into a lease with Tenant or the
prospective lessee on the terms described in the ROFR Notice, Tenant’s ROFR
shall continue in effect with respect to the remaining ROFR Available Space. If
the ROFR Space identified in any ROFR Notice includes space that is not part of
the ROFR Available Space, Tenant’s acceptance of Landlord’s offer in the ROFR
Notice shall require Tenant to enter into a lease for all of the ROFR Space
identified in the ROFR Notice. The
        2
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



ROFR is personal to the Named Tenant and may not be assigned, transferred or
conveyed to any party, except in connection with a permitted transfer of this
Lease pursuant to Article 23.
ARTICLE 3.LEASE TERM
a.Except as otherwise provided in this Lease, the Lease Term shall be for the
period set forth in Article 1.
b.Landlord leases the Premises to Tenant, and Tenant leases the Premises from
Landlord, for the Lease Term. The Lease Term shall commence on the Commencement
Date.
c.Landlord shall tender possession of the Premises in its “as-is”, “where-as”
condition to Tenant within two (2) business days following the Effective Date.
Except as otherwise expressly provided in this Lease, all provisions of this
Lease shall be in effect between the Effective Date and the Commencement Date;
provided, however, that Tenant’s use and occupancy of the Existing Premises
shall be governed by and subject to the Existing Lease until the expiration
thereof. By taking possession of the Premises, Tenant acknowledges that, except
as otherwise agreed herein by Landlord, the Premises are in good order and
satisfactory condition, that there are no representations or warranties by
Landlord regarding the condition of the Premises or the Building, and that
Tenant has examined and accepts the Premises in its present “as-is”, “where-as”
condition and configuration. If Landlord is unable to timely tender possession
of the Premises to Tenant for any reason whatsoever, Landlord shall not be
liable to Tenant for any damages or losses resulting therefrom and this Lease
shall continue in full force and effect, except that, unless the delay in the
tender of possession is the result of delays caused by Tenant or any Tenant
Party (as hereinafter defined), the Outside Commencement Date shall be delayed
on a day-for-day basis for each day resulting from such delay in the tender of
possession of the Premises to Tenant, and provided further that if, for any
reason, the delivery of possession of the Premises has not occurred by the date
that is thirty (30) days following the Effective Date, then Tenant may, by
written notice to Landlord, terminate this Lease.
d.On or about the Commencement Date, Landlord may prepare and deliver to Tenant
a commencement date notice in the form of Exhibit “C” attached hereto (the
“Commencement Date Notice”), which Tenant agrees to execute and return to
Landlord within ten (10) days of receipt thereof. Tenant’s failure to sign the
Commencement Date Notice and return it to Landlord as provided above shall be
deemed to be Tenant’s acceptance of all the terms in the Commencement Date
Notice and shall not affect the validity of the Commencement Date or this Lease.
e.Provided no Event of Default exists under this Lease as of the date of
exercise of the Renewal Option or as of the Renewal Term Commencement Date,
Tenant shall have one (1) option to renew this Lease (the “Renewal Option”) for
the entire Premises for a period of five (5) years (the “Renewal Term”)
commencing on the first day following the expiration of the initial Lease Term
(the “Renewal Term Commencement Date”). The Renewal Option is exercisable only
by Tenant giving written notice thereof (“Renewal Notice”) to Landlord of its
exercise of a Renewal Option at least nine (9) months prior to the expiration of
the initial Lease Term.
i..The Base Monthly Rent payable hereunder for the Premises during the Renewal
Term shall be adjusted to the Fair Market Rental Rate as of the applicable
Renewal Term Commencement Date determined as follows:
(1) Landlord shall give Tenant written notice of Landlord’s determination of the
Fair Market Rental Rate for the Renewal Term (“Landlord’s Statement”) within
thirty (30) days after Landlord’s receipt of the Renewal Notice. Within sixty
(60) days after Tenant’s receipt of Landlord’s Statement, Tenant shall give
Landlord written notice of its election to either (a) accept the Fair Market
Rental Rate set forth in Landlord’s Statement or (b) reject Landlord’s Statement
and request that the Fair Market Rental Rate be determined by arbitration
pursuant to Section 3.5.1(2). If Tenant fails to timely give Landlord notice of
its rejection of Landlord’s
        3
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



Statement and request that the Fair Market Rental Rate be determined by
arbitration pursuant to Section 3.5.1(2), then Tenant’s Renewal Notice shall be
deemed revoked and of no further force or effect.
(2) If Tenant gives Landlord notice that it elects arbitration pursuant to
Section 3.5.1(1), then, in order to determine the Fair Market Rental Rate for
the Renewal Term, Landlord and Tenant, within fifteen (15) days after Landlord’s
receipt of Tenant’s written notice of election to arbitrate, shall each
simultaneously submit to the other in writing its good faith estimate of the
Fair Market Rental Rate (“Good Faith Estimates”). If the higher of the Good
Faith Estimates is not more than one hundred and five percent (105%) of the
lower of the Good Faith Estimates, the Fair Market Rental Rate in question shall
be deemed to be the average of the submitted rates. If otherwise, then the rate
shall be set by arbitration to be held in Phoenix, Arizona, in accordance with
the Real Estate Valuation Arbitration Rules of the American Arbitration
Association, except that the arbitration shall be conducted by a single
arbitrator selected as follows. Within five (5) business days after the
simultaneous submittal by Landlord and Tenant of their respective Good Faith
Estimates, each shall designate a recognized and independent real estate expert
or broker who shall have at least ten years recent experience in the valuation
of rental properties similar to and in the vicinity of the Building and Project,
which expert or broker shall not be an affiliate of Tenant or Landlord. The two
individuals so designated shall, within ten (10) business days after the last of
them is designated, appoint a third independent expert or broker possessing the
aforesaid qualifications to be the single arbitrator. The third arbitrator so
selected shall, alone, pick one of the two Good Faith Estimates, being the Good
Faith Estimate which is closer to the Fair Market Rental Rate as determined by
the arbitrator using the definition set forth in Section 3.5.4, and such
arbitrator shall be limited to the determination of the Fair Market Rental Rate
and shall have no right to modify the terms or conditions of this Lease or to
select any rate other than one of the two Good Faith Estimates submitted. The
parties agree to be bound by the decision of the arbitrator, which shall be
final and non-appealable, and shall share equally the costs of arbitration, and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.
ii..During the Renewal Term, Tenant shall pay Additional Rent in accordance
with the provisions of Article 5.
iii.. The Renewal Option is personal to the Named Tenant and may not be
assigned, transferred or conveyed to any party, except in connection with a
permitted transfer of this Lease pursuant to Article 23; provided, however, that
if Tenant executes a Transfer that is approved by Landlord and Tenant remains
liable for all obligations hereunder throughout the Renewal Term, then Tenant
(but not such assignee or subtenant) may exercise the Renewal Option.
3.5.4 Fair Market Rental Rate. Subject to Section 3.5.1, the phrase “Fair Market
Rental Rate” shall mean the fair market value annual rental rate that a
comparable tenant would pay and a comparable landlord would accept in an arm’s
length transaction for comparable space, for delivery on or about the applicable
delivery or effective date, for a comparable use in comparable projects in the
Scottsdale, Arizona area.
ARTICLE 4.RENT
a.Subject to the abatement of Base Monthly Rent as provided in Article 1, on
the first day of every calendar month of the Lease Term commencing on the
Commencement Date, Tenant will pay Rent, without deduction, offset, prior notice
or demand, at the place designated by Landlord. Notwithstanding the
        4
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



foregoing, an amount equal to one rent paying full month of Base Monthly Rent
minus the Reduced Amount (applicable to the seventh (7th) month of the Lease
Term) is due and payable upon execution of this Lease. Rent for the month in
which the Commencement Date occurs, the Lease Term expires, or the Rent adjusts,
if other than the first or last day of the month, shall be prorated on a per
diem basis. Rent shall include any municipal, county, state, or federal excise
tax, sales tax, use tax, transaction privilege tax, gross proceeds tax, rent
tax, or like tax now or hereafter levied or imposed against, or on account of
any amounts payable under this Lease by Tenant or the receipt thereof by
Landlord (but excluding income, capital levy, franchise, capital stock, gift,
estate or inheritance taxes).
b.All payments of Rent shall be in lawful money of the United States of America
by good and sufficient check or by other means (such as automatic debit or
electronic transfer) acceptable to Landlord.
c.The obligation of Tenant to pay Rent shall be independent of every other
obligation contained in this Lease, and Tenant shall not be entitled to an
offset against Rent for any amounts due or to become due from Landlord.
d.Notwithstanding any practice of Landlord from time to time of issuing to
Tenant courtesy statements of setting forth Rent due, Tenant’s obligation to pay
Rent by its due date shall not be conditioned on Tenant’s receipt of any such
statement.
e.Landlord’s acceptance of less than the correct amount of Rent shall be
considered a payment on account of the earliest Rent due.
f.No payment by Tenant or receipt by Landlord of a lesser amount than the Rent
then due shall be deemed to be other than on account of the Rent, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
Rent or pursue any other remedy provided in this Lease.
ARTICLE 5.ADDITIONAL RENT
a.All charges payable by Tenant under this Lease other than Base Monthly Rent
are called and shall be deemed “Additional Rent.” Unless this Lease provides
otherwise, Additional Rent then due is to be paid together with the next
installment of Base Monthly Rent. The term “Rent” as used in this Lease shall
mean Base Monthly Rent and Additional Rent.
b.Commencing on the first day following the one (1) year anniversary of the
Commencement Date, Tenant shall pay, as Additional Rent, Tenant’s Pro Rata Share
of the amount, if any, by which Expenses (as hereinafter defined) for each
calendar year during the Lease Term exceed Expenses during the Base Year (the
“Expense Excess”). If Expenses in any calendar year decrease below Expenses
during the Base Year, Tenant’s Pro Rata Share of Expenses for that calendar year
shall be zero dollars ($0).
c.Landlord shall provide Tenant with a good faith estimate of the Expense
Excess for each calendar year during the Lease Term after the Base Year. On or
before the first day of each calendar month during the Lease Term after the Base
Year, Tenant shall pay to Landlord a monthly installment equal to one-twelfth
(1/12) of Tenant’s Pro Rata Share of Landlord’s estimate of the Expense Excess.
If Landlord determines at any time that its good faith estimate of the Expense
Excess was incorrect by a material amount, Landlord may provide Tenant with a
revised estimate. After its receipt of the revised estimate, Tenant’s monthly
payments shall be based upon the revised estimate. If Landlord does not provide
Tenant with an estimate of the Expense Excess before the beginning of any
calendar year, Tenant shall continue to pay monthly installments based on the
previous year’s estimate(s) until Landlord provides Tenant with the new
estimate. Upon delivery of the new estimate, an adjustment shall be made for any
month for which Tenant paid monthly installments based on the previous year’s
estimate(s). Any overpayment shall be credited against the next due future
installment(s) of Additional Rent. Tenant shall pay Landlord the amount of any
underpayment within thirty (30) days after
        5
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



receipt of the new estimate. The terms of the preceding sentence shall survive
the expiration of the Lease Term or earlier termination of the Lease.
d.By no later than April 30 of each calendar year (commencing with the second
calendar year after the Base Year), Landlord shall use commercially reasonable
efforts to furnish Tenant with a statement of the actual Expenses and Expense
Excess for the prior calendar year. If the estimated Expense Excess for the
prior calendar year is more than the actual Expense Excess for the prior
calendar year, Landlord shall apply any overpayment by Tenant against Additional
Rent due or next becoming due, provided if the Lease Term expires or is
otherwise terminated before the determination of the overpayment, Landlord shall
refund any overpayment to Tenant after first deducting any outstanding amount of
Rent due. If the estimated Expense Excess for the prior calendar year is less
than the actual Expense Excess for such prior calendar year, Tenant shall pay
Landlord, within thirty (30) days after Tenant’s receipt of the statement of
actual Expenses, any underpayment for the prior calendar year. Any delay or
failure of Landlord in (i) delivering any estimate or statement described in
this Article 5 or (ii) computing or billing Tenant’s Pro Rata Share of Expense
Excess shall not constitute a waiver of Landlord’s right to require an increase
in Additional Rent, or in any way impair the continuing obligations of Tenant
under this Article 5. In the event of any dispute as to any Expense Excess due
under this Article 5, an officer of Tenant or Tenant’s lease administrator or
certified public accountant whose fee is not contingent on the outcome of the
audit in any way shall have the right after reasonable notice and at reasonable
times, but not more than once each calendar year, to inspect Landlord’s
accounting records at Landlord’s accounting office. If after such inspection,
Tenant still disputes such Expense Excess, upon Tenant’s written request
therefor, a certification as to the proper amount of Expense Excess payable by
Tenant shall be made by an independent certified public accountant mutually
agreed to by Landlord and Tenant. If Landlord and Tenant cannot mutually agree
to an independent certified public accountant, then the parties shall submit
such dispute to the American Arbitration Association to choose an independent
certified public accountant to conduct the certification as to the proper amount
of Tenant’s Pro Rata Share of Expense Excess due by Tenant for the period in
question. Such certification shall be final and conclusive as to all parties. If
the certification reflects that Tenant has overpaid Tenant’s Pro Rata Share of
Expense Excess for the period in question, then Landlord shall credit such
excess to Tenant’s next payment of Expense Excess or, at the request of Tenant,
promptly refund such excess to Tenant, and conversely, if Tenant has underpaid
Tenant’s Pro Rata Share of Expense Excess, Tenant shall promptly pay such
additional Expense Excess to Landlord. Tenant agrees to pay the cost of such
certification and the investigation with respect thereto unless it is determined
that Landlord’s original statement was in error in Landlord’s favor by more than
five percent (5%), in which event Landlord shall pay the cost of the
certification and investigation. Tenant waives the right to dispute any matter
relating to the calculation of Expense Excess under this Article 5 if any claim
or dispute is not asserted in writing to Landlord within one hundred and eighty
(180) days after delivery to Tenant of the original billing statement for the
actual Expenses with respect thereto. The terms of this Section shall survive
expiration of the Lease Term or earlier termination of this Lease.
e.“Expenses” are all costs, fees and expenses paid, incurred or imposed by
Landlord (whether directly or through Managing Agent or other independent
contractors) during each calendar year of the Lease Term in connection with the
ownership, operation, maintenance, management, repair, replacement and insurance
of the Building (including in all cases the personal property used in connection
therewith), including, but not limited to, the following:
i..All Landlord Services (as hereinafter defined) and other services performed
by or on behalf of Landlord in or to the Building.
ii..All utilities for the Building, including but not limited to Electrical
Costs (as hereinafter defined) and charges for water, gas, steam, sewer,
heating, air-conditioning, ventilation, lighting, and waste disposal, related to
the maintenance and/or operation of the Building. “Electrical Costs” means: (a)
charges paid by Landlord for electricity; and (b) costs incurred in connection
with any energy management program for the Building, minus any utility
reimbursement received from tenants for after-hours air.
        6
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



iii..Labor costs, including, wages, salaries, social security and employment
taxes, similar government charges, fringe benefits, medical and other types of
insurance, uniforms, training, and retirement and pension plans for all persons
who perform duties in connection with the operation, maintenance and repair of
the Building. Following Tenant’s written request, Landlord agrees to supply to
Tenant the proportionate breakdown and back up documents illustrating the full
percentage allocation of such salaries.
iv..Management fees, the rental value of any office space in the Building used
as an office for the property manager of the Building or any portion thereof,
the cost of equipping and maintaining a management office, accounting and
bookkeeping services, legal fees not attributable to leasing or collection
activity, clerical and supervisory staff, and other administrative costs.
Landlord, by itself or through an affiliate, shall have the right to directly
perform or provide any services under this Lease (including management
services), provided that the cost of any such services shall not exceed the cost
that would have been incurred had Landlord entered into an arms-length contract
for such services with an unaffiliated entity of comparable skill and
experience.
v..Taxes (as hereinafter defined).
vi..All legal and accounting costs and fees for licenses and permits related
to the ownership and operation of the Building.
vii..Premiums and deductibles paid by Landlord for insurance, including
workers compensation, fire and extended coverage, casualty, earthquake, general
liability, rental loss, rent abatement, elevator, boiler and other insurance
customarily carried from time to time by owners of comparable office buildings.
viii..The amortized cost of capital improvements (as distinguished from
replacement parts or components installed in the ordinary course of business)
that are made to the Building and that: (a) are performed primarily to reduce
operating expense costs or otherwise improve the operating efficiency of the
Building; (b) are required by any governmental authority (including changes in
the Building required by the Americans with Disabilities Act); (c) are required
to comply with any laws that are enacted, or first interpreted to apply to the
Building, after the Effective Date; or (d) replace or repair existing Building
equipment or components (including the roofs). The cost of such capital
improvements shall be amortized by Landlord over the useful life of such
improvements or, with respect to improvements described in clause (a) above, the
reasonably estimated period of time that it takes for the cost savings resulting
from a capital improvement to equal the total cost of the capital improvement,
whichever is less. The amortized cost of such capital improvements may, at
Landlord’s option, include actual or imputed interest at the rate that Landlord
would reasonably be required to pay to finance the cost of the capital
improvement.
ix..Intentionally omitted.
x..All fees, costs, expenses or other amounts payable by Landlord to any
association established for the benefit of the Building, whether separately or
combined with other properties, including without limitation common area
maintenance charges paid by Landlord for the Building pursuant to any
declaration of covenants, conditions and restrictions. In addition, if Landlord
incurs other Expenses for the Building together with one or more other buildings
or properties, whether pursuant to a reciprocal easement agreement, common area
agreement or otherwise, the shared costs and expenses shall be equitably
prorated and apportioned between the Building and the other buildings or
properties as determined by Landlord in its sole discretion.
xi..Any parking charges, utility surcharges, occupancy taxes or any other
costs resulting from statutes or regulations, or interpretations thereof enacted
by any governmental authority in connection with the use or occupancy of the
Building or any part thereof.
        7
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



As used herein, “Expenses” shall not include the cost of capital improvements
(except as set forth above); depreciation; interest (except as provided above
for the amortization of capital improvements); principal payments of mortgage
and other non-operating debts of Landlord; the cost of repairs or other work to
the extent Landlord is reimbursed by insurance or condemnation proceeds; costs
in connection with leasing space in the Building, including brokerage
commissions, marketing and advertising costs; lease concessions, including
rental abatements and construction allowances granted to specific tenants; costs
incurred in connection with the sale, financing or refinancing of the Building;
fines, interest and penalties incurred by Landlord due to the late payment of
Expenses; organizational expenses associated with the creation and operation of
the entity which constitutes Landlord; any costs paid directly by Tenant or any
other tenant of the Building; any costs or expenses (including attorneys’ fees)
incurred by Landlord in the negotiation or enforcement of any other lease in the
Building; money Landlord must pay if it defaults under a lease or other
agreement; the cost of containing, removing or otherwise remediating any
contamination of any portions of the Building or other environmental liability
(including any expenses of removal or remediation of any underground storage
tank on the Premises or the Building); any excessive amount the Landlord pays a
contractor or vendor because of a special relationship or not the result of
competitive bidding; or any penalties or damages that Landlord pays to Tenant
under this Lease or to other tenants in the Building under their respective
leases.
f.If there is a change in the rentable area of the Building or the Premises
during the Lease Term, Tenant’s Pro Rata Share shall be adjusted accordingly.
The rentable square footage figures set forth in this Lease for the Premises and
the Building are approximate and may be subject to inaccuracy or future change.
No amount payable hereunder shall be adjusted due to any deviation in the actual
rentable square footage figure for the Premises from that set forth herein.
g.Notwithstanding anything to the contrary contained herein, Tenant shall not
be obligated to pay for Controllable Expenses (as hereinafter defined) in any
full calendar year of the Lease Term after the Base Year to the extent that the
amount of Tenant’s Pro Rata Share for such year exceeds the Controllable Expense
Cap (as hereinafter defined). The “Controllable Expense Cap” shall equal, for
the year after the Base Year, one hundred five percent (105%) of the
Controllable Expenses for the Base Year, and the “Controllable Expense Cap” for
each succeeding year shall equal one hundred five percent (105%) of the
Controllable Expense Cap for the prior calendar year. The Controllable Expenses
Cap shall be calculated on a compounding, cumulative and aggregate basis.
“Controllable Expenses” means all Expenses other than Taxes, insurance expenses,
utility expenses, any costs arising out of any laws enacted or first enforced by
any governmental agency having jurisdiction over the Project after the
Commencement Date, or any other costs beyond the reasonable control of Landlord.
h.Any Expenses attributable to a period that falls only partially within the
Lease Term shall be prorated.
i.If the Building is not at least ninety-five percent (95%) occupied during any
calendar year or if Landlord is not supplying services to at least ninety-five
percent (95%) of the total rentable area of the Building at any time during a
calendar year, Expenses shall, at Landlord’s option, be determined as if the
Building had been ninety-five percent (95%) occupied and Landlord had been
supplying services to ninety-five percent (95%) of the rentable area of the
Building during that calendar year. The extrapolation of Expenses under this
Section shall be performed by appropriately adjusting the cost of those
components of Expenses that are impacted by changes in the occupancy of the
Building. Notwithstanding the foregoing, in no event shall Landlord retain more
than the actual Expenses for the Building after the amount is determined and
settled with tenants of the Building.
j.Any sum payable by Tenant which would not otherwise be due until after the
date of the termination of this Lease shall, if the exact amount is uncertain at
the time that this Lease terminates, be paid by Tenant to Landlord upon such
termination in an amount to be determined by Landlord, with an adjustment to be
made once the exact amount is known.
        8
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



ARTICLE 6.TAXES
a.“Taxes” shall mean: (a) all real estate taxes and other assessments on the
Building, including, but not limited to, assessments for special improvement
districts and building improvement districts, taxes and assessments levied in
substitution or supplementation in whole or in part of any such taxes and
assessments, and the Building’s share of any real estate taxes and assessments
under any reciprocal easement agreement, common area agreement or similar
agreement as to the Building; (b) all personal property taxes for property that
is owned by Landlord and used in connection with the operation, maintenance and
repair of the Building; and (c) all costs and fees incurred in connection with
seeking reductions in any tax liabilities described in (a) and (b) above,
including, without limitation, any costs incurred by Landlord for compliance,
review and appeal of tax liabilities. Taxes shall not include any income,
capital levy, franchise, capital stock, gift, estate or inheritance tax. If an
assessment is payable in installments, Taxes for a calendar year shall only
include the amount of the installment and any interest due and payable during
such calendar year. For all other real estate taxes, Taxes for a calendar year
shall include the amount accrued, assessed or otherwise imposed for that
calendar year. If a change in Taxes is obtained for any calendar year of the
Lease Term during which Tenant paid Tenant’s Pro Rata Share, then Taxes for that
year will be retroactively adjusted and Landlord shall provide Tenant with a
credit, if any; or, if the foregoing adjustment results in an increase in the
Taxes for such calendar year, then Tenant shall pay Landlord the amount of
Tenant’s Pro Rata Share of any such increase as Additional Rent within thirty
(30) days after Tenant’s receipt of a statement from Landlord.
b.In addition to the foregoing, Tenant will be liable for and pay before
delinquency (a) all taxes and assessments charged against trade fixtures,
furniture, furnishings, equipment or any other personal property belonging to
Tenant and (b) any increase in the assessed value of the Building based on the
value of any such personal property (collectively, “Tenant’s Direct Tax
Obligations”). Tenant will make all necessary arrangements to have Tenant’s
Direct Tax Obligations billed separately to the extent possible. If any of
Tenant’s Direct Tax Obligations are taxed with the Building, Tenant will pay
Landlord the full amount of such taxes immediately upon demand by Landlord,
notwithstanding any right to appeal Tenant may have. The provisions of the
preceding sentence shall survive expiration of the Lease Term or earlier
termination of this Lease.
ARTICLE 7.COMMON AREAS
a.“Common Areas” are defined as all areas and facilities outside the Premises
and within the exterior boundary line of the Building (and the land on which the
Building is located) that are provided and designated by Landlord from time to
time for the non-exclusive use of Landlord, Tenant and other tenants of the
Building and their respective employees, agents, customers and invitees. Common
Areas include, but are not limited to, all of the following, to the extent
applicable and to the extent that the same are not designated by Landlord for
the exclusive use of one or more tenants of the Building: all parking areas,
loading and unloading areas, trash areas, roadways, sidewalks, walkways,
parkways, driveways, common corridors, lobby areas, vending areas, cafeteria
areas, gymnasium or workout facility areas, landscaped areas, public elevators,
public stairways and public restrooms used in common by tenants.
7.3 Subject to the Rules and Regulations (as hereinafter defined) and all of the
terms and conditions of this Lease, Tenant and Tenant’s owners, officers,
directors, members, managers, partners, trustees, employees, representatives,
shareholders, affiliates, advisors, agents, contractors, vendors, consultants,
licensees, invitees, heirs, executors, administrators, customers, clients,
assignees, sublessees, successors and assigns (collectively, “Tenant Parties”)
have the non-exclusive right (in common with any other person granted use by
Landlord) to use the Common Areas during the Lease Term.
7.4 Landlord shall have the right, from time to time and in its sole discretion,
to: (a) make changes to the Building and/or Common Areas, including, without
limitation, changes in the location, size, shape and number of driveways,
entrances, parking spaces, parking areas, ingress, egress, direction of
driveways,
        9
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



entrances, corridors, parking areas and walkways; (b) close temporarily any of
the Building and/or Common Areas, so long as reasonable access to the Premises
remains available; (c) add or remove buildings in and improvements to Building
and/or the Common Areas, including without limitation construction of an
above-grade parking facility; (d) use the Common Areas while engaged in making
additional improvements, repairs or alterations to the Building or any portion
thereof; and (e) do and perform any other acts or make any other changes in, to,
or with respect to, the Building and/or Common Areas as Landlord may, in the
exercise of sound business judgment, deem to be appropriate; provided that none
of the foregoing changes shall (i) materially diminish the parking available to
Tenant or Tenant’s use and enjoyment of the Common Areas, or (ii) materially
increase Expenses.
ARTICLE 8.SERVICES TO BE FURNISHED BY LANDLORD
a.Landlord agrees to furnish Tenant with the following services (“Landlord
Services”), the costs and expenses attributable to which shall be included in
the Expenses:
i..Water service for use in the lavatories on each floor on which the Premises
are located.
ii..Heating, ventilating and air conditioning (“HVAC”) services in season
during Building Hours as set forth in Article 1, at such temperatures and in
such amounts as are standard for comparable buildings or as required by
governmental authority. Tenant shall have the right to receive HVAC service
during hours other than Building Hours using a tenant override system. Tenant
shall pay Landlord the standard charge for the additional service as reasonably
determined by Landlord from time to time, which as of the Effective Date is
$6.00 per hour per zone.
iii..Landlord’s Maintenance Obligations (as defined in Section 18.1 below).
iv..Exterior painting and cleaning, including windows.
v..Janitor service for the Building not less than five (5) days per week,
unless such week includes a legal holiday, and unless, with Landlord’s consent,
which Landlord may withhold in its sole and absolute discretion, Tenant
separately contracts for such janitor services.
vi..If Tenant’s use, floor covering or other improvements require special
services in excess of the standard services for the Building, Tenant shall pay
the additional cost attributable to such special services, including any
reasonable and customary markup for profit or overhead.
vii..Trash and debris removal related to the maintenance or operation of the
Premises and the Building.
viii..Alarm and security services for the Building as are customarily provided
from time to time by owners of comparable office buildings in Landlord’s sole
reasonable discretion.
ix..Elevator service for the Building.
x..Electricity to the Premises for general office use, in accordance with and
subject to the terms and conditions set forth herein.
xi..Interior (Common Areas only) and exterior pest control.
xii..Such other services as Landlord reasonably determines are necessary or
appropriate for the Premises and the Building (and the land on which the
Building is located).
b.Landlord’s failure to furnish, or any interruption or termination of services
due to the application of laws, the failure of any equipment, the performance of
repairs, improvements or alterations, or the occurrence of any event or cause
beyond the reasonable control of Landlord shall not render Landlord liable to
Tenant, constitute a constructive eviction of Tenant, give rise to an abatement
of Rent, nor relieve Tenant from the obligation to fulfill any covenant or
agreement. In no event shall Landlord be liable to Tenant for any loss or
        10
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



damage, including without limitation the loss or theft of any equipment or other
property belonging to Tenant or Tenant Parties arising out of or in connection
with the failure of any Landlord Services.
ARTICLE 9.SECURITY DEPOSIT
If an Event of Default occurs, Landlord may retain, use, or apply all or any
part of the Security Deposit to compensate Landlord for any loss or damage
suffered as a result thereof, including, but not limited to, the payment of Rent
and amounts Landlord is obligated or elects to spend as a result of such Event
of Default. If any portion of the Security Deposit is so retained, used or
applied, Tenant, upon demand, shall deposit with Landlord an amount sufficient
to restore the Security Deposit to the amount provided in Article 1. Landlord
will not be required to keep the Security Deposit separate from its general
funds, and Tenant will not be entitled to interest thereon. Any mortgagee of
Landlord, purchaser of the Building or Premises, or beneficiary of a deed of
trust shall be relieved and released from any obligation to return the Security
Deposit in the event such mortgagee, purchaser or deed of trust beneficiary
comes into possession of the Premises by reason of foreclosure or trustee’s sale
(including deed in lieu thereof) or proceeding in lieu of foreclosure unless the
Security Deposit shall have been actually delivered to such mortgagee, purchaser
or deed of trust beneficiary. The foregoing release does not relieve Landlord of
any obligation it may have to return the Security Deposit. If Tenant fully and
faithfully performs every provision of this Lease, the Security Deposit or the
balance thereof will be returned to Tenant within thirty (30) days after the
expiration of the Lease Term or earlier termination of this Lease. In no event
will Tenant have the right to apply any part of the Security Deposit to Rent.
ARTICLE 10.USE OF PREMISES; QUIET CONDUCT
The Premises may be used and occupied only for the Permitted Use and for no
other purpose without obtaining Landlord’s prior written consent. Tenant will
not perform any act or carry on any practice that may injure the Premises or the
Building, including but not limited to the use of equipment that causes
vibration, heat or noise that is not properly insulated, nor shall Tenant allow
any condition or thing to remain on or about the Premises that diminishes the
appearance or aesthetic qualities of the Premises, the Building, or the
surrounding property. Tenant shall observe and comply with, and not use or
permit the Premises to be used in any way that constitutes a violation of the
requirements of any board of fire underwriters or similar body relating to the
Premises or of any law, rule, ordinance, restrictive covenant, governmental
regulation or order now or hereafter in effect. Tenant shall not use or allow
the Premises or the Building to be used (a) in violation of the Rules and
Regulations (defined in Article 29 below), (b) in violation of any certificate
of occupancy issued for the Premises or of any recorded covenants, conditions
and restrictions now or hereafter affecting the Premises or the Building, or (c)
for any improper, immoral, unlawful or reasonably objectionable purpose. Tenant
shall not cause, maintain or permit any nuisance in, on or about the Premises or
the Building nor commit or suffer to be committed any waste in, on or about the
Premises or the Building. Tenant shall obtain and pay for all permits and
licenses and shall promptly take all actions necessary to comply with all
applicable statutes, ordinances, codes, regulations, orders, covenants and
requirements regulating the use by Tenant of the Premises, including, without
limitation, the Occupational Safety and Health Act and the Americans with
Disabilities Act.
ARTICLE 11.HAZARDOUS MATERIALS
a.For purposes of this Lease:
i..“Environmental Requirements” means any federal, state, or local statutes,
acts, laws, ordinances, rules, regulations, requirements, court and
administrative rulings, and other obligations now or hereinafter enacted or
adopted (including, without limitation, consent decrees and administrative
orders) relating to the generation, use, manufacture, treatment, transportation,
storage, disposal, discharge, or release of any Hazardous Materials (as
hereinafter defined), or otherwise designed or intended to protect human health
or the environment.
        11
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



ii..“Hazardous Materials” shall mean, collectively, any substance, compound,
material, pollutant, contaminant, chemical, waste, or other matter, including
without limitation asbestos, any petroleum fuel or byproduct, urea formaldehyde,
or any radioactive substance, that is now, or shall hereafter be listed, defined
or regulated as hazardous, extra-hazardous, extremely hazardous, flammable,
explosive, toxic, or otherwise dangerous or which is or becomes subject to
control, regulation or remediation under, or which otherwise may be the basis
for any obligation, fine or penalty under, any applicable Environmental
Requirements.
b.Tenant and Tenant Parties shall:
i..not manufacture, treat, test, process, store, handle, distribute,
transport, use, produce, create, generate, discharge, release or dispose of any
Hazardous Materials in, about, under, on or adjacent to the Building, the land
on which the Building is located, or any part thereof;
ii..not engage in or permit any activity with a reasonable potential to result
in the release or other discharge of any Hazardous Material on, at or from the
Building or the land on which the Building is located);
iii..not operate at or near the Building (or the land on which the Building is
located) in a manner that could lead to the imposition of liability on Tenant,
Tenant Parties, Landlord, or Landlord Parties (as hereinafter defined) or the
creation of a lien on the Building (or the land on which the Building is
located) under any Environmental Requirement;
iv..notify Landlord promptly of any spill, release, discharge or disposal of
Hazardous Materials into, on, onto, under or from the Building (or the land on
which the Building is located), regardless of the source, whenever Tenant knows
or suspects that such has occurred;
v..permit Landlord, Managing Agent, or any of Landlord’s owners, officers,
directors, members, managers, partners, trustees, employees, representatives,
shareholders, affiliates, advisors, agents, contractors, vendors, consultants,
licensees, invitees, heirs, executors, administrators, successors and assigns
(collectively with Managing Agent, “Landlord Parties”), upon twenty-four (24)
hour prior notice, access to the Premises to conduct an environmental site
inspection and assessment with respect thereto. If there is a spill or release
at or from the Premises or Building (or the land on which the Building is
located), Tenant agrees to allow Landlord and Landlord Parties immediate access
to the Premises for any work necessary in relation to any suspected or actual
spill or release;
vi..immediately take appropriate actions, at Tenant’s sole cost and expense
and in accordance with all applicable Environmental Requirements, to remove,
clean up and remediate any release, discharge, or spill of Hazardous Materials
at, on, under or from the Building or any part thereof caused by Tenant or
Tenant Parties;
vii..comply with all Environmental Requirements promulgated as of the
Effective Date and all additional Environmental Requirements, if any, which may
from time to time be enacted thereafter;
viii..obtain and maintain in good standing all permits necessary under
Environmental Requirements for the operation of Tenant’s business; and
ix..immediately notify Landlord of any inquiry, test, investigation,
enforcement proceeding, or other communication to, by or against Tenant or any
Tenant Parties relating to any Environmental Requirement or any other
environmental matter.
c.Notwithstanding anything to the contrary set forth in this Article 11, Tenant
may use in the conduct of its business at the Premises those Hazardous Materials
in quantity and type customarily used or sold in connection with the operations
of a business engaged in the Permitted Use (and then only if such Hazardous
Materials are used, stored and kept in accordance with applicable laws, codes
and ordinances).
d.Tenant, for itself and its successors and assigns, shall be solely
responsible for and agrees to protect, indemnify, save, defend (with counsel
reasonably approved by Landlord) and hold harmless Landlord
        12
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



and all Landlord Parties (collectively, the “Indemnitees”) for, from, and
against any and all claims, demands, liabilities, losses, damages, charges,
costs, expenses, fines, penalties, suits, orders, causes of action,
adjudications, and judgments that any Indemnitee may suffer or incur, including
without limitation, investigation and clean-up costs, reasonable attorneys’ and
consultants’ fees and expenses, and court costs (collectively, “Liabilities”),
which arise during or after the Lease Term as a result of or attributable to:
(a) any acts or omissions of Tenant or any Tenant Parties, (b) the breach by
Tenant or any Tenant Parties of any of the obligations and covenants of Tenant
set forth in this Article, (c) any contamination of the Premises or the Building
(or the land on which the Building is located) directly or indirectly arising
from the activities of Tenant, any Tenant Parties, or any other person other
than Indemnitees, or (d) the use, generation, storage, release, threatened
release, discharge, or disposal by Tenant or any Tenant Parties of Hazardous
Materials on, under or about the Building or any property adjacent thereto,
including without limitation: (x) consequential damages; (y) the costs of any
required or necessary repairs, remediation, cleanup or detoxification of the
Premises or any property adjacent thereto, and the preparation and
implementation of any closure, remediation or other required plans; and (z) all
reasonable expenses of any Indemnitee in connection with clauses (x) and (y),
including without limitation costs and fees incurred under or as a result of the
following:
i..any Environmental Requirement, including the assertion of any lien
thereunder and any suit brought or judgment rendered, regardless of whether the
action was commenced by a citizen (as authorized under any Environmental
Requirement) or by a government agency;
ii..any spill or release of, or the presence of, any Hazardous Materials on or
from the Premises, Building or any adjacent property, including any loss of
value of any part of the Building or other property as a result of a spill,
release or presence of any Hazardous Materials;
iii..any other matter affecting the Building within the jurisdiction of any
governmental or quasi-governmental agency, including costs of investigations,
remedial action, or other response costs, whether such costs are incurred by
such governmental or quasi-governmental agency or any Indemnitee;
iv..Liabilities under the provisions of any Environmental Requirement;
v..Liabilities for personal injury or property damage arising under any
statutory or common-law tort theory, including, without limitation, damages
assessed for the maintenance of a public or private nuisance, or for the
carrying of an abnormally dangerous activity, and response costs; and
vi..any remedial actions by Indemnitees as set forth in this Article 11.
e.Landlord shall have no obligation to remove, clean up or remediate any
Hazardous Materials which were brought onto the Premises or the Building by
Tenant, Tenant Parties or any other persons other than Indemnitees, including
but not limited to Hazardous Materials used in connection with Tenant
improvements, which removal, cleanup and remediation shall be the obligation of
Tenant at its sole cost and expense. Notwithstanding the foregoing:
i..In the event that Tenant fails to comply with any Environmental Requirement
or any provision of this Article 11, Landlord may, but shall not be obligated
to, take any and all actions that Landlord shall deem necessary or advisable in
order to remediate any spill or release of Hazardous Materials or cure any
failure of Tenant’s compliance, and Tenant shall indemnify Indemnitees for any
expenses (including reasonable attorneys’ fees) incurred as a result thereof,
together with interest at the Default Rate (as hereinafter defined); and
ii..Landlord shall have the right in good faith to pay, settle, compromise or
litigate any Tenant Liabilities under this Article 11, upon ten (10) days prior
written notice thereof to Tenant, based upon the belief that Tenant is liable
therefor, whether actually liable or not, without the consent or approval of
Tenant, unless Tenant, within such ten (10) day period, shall protest in writing
and simultaneously with such protest deposit with Landlord collateral in form
and substance sufficient, in Landlord’s sole discretion, to pay and satisfy any
penalty, interest, or additional Liabilities which may accrue as a result
        13
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



thereof All costs and expenses incurred by Landlord in connection with the
foregoing shall be subject to Tenant’s indemnification obligations set forth in
this Article 11.
f.The provisions of this Article 11 shall survive the expiration of the Lease
Term or earlier termination of this Lease.
ARTICLE 12.PARKING
For the period from the Commencement Date until December 31, 2020, subject to
the parking rules and regulations attached hereto as Exhibit “D”, as such may be
amended from time to time (the “Parking Rules and Regulations”), Landlord shall
provide Tenant with the following parking spaces in the underground parking
garage and surface lot serving the Building at the following charges, which
charges Tenant shall be obligated to pay regardless of the number of parking
spaces it actually uses:
•Seventeen (17) (based upon a ratio of 1.5 such space for every 1,000 rentable
square feet of the Premises, assuming a rentable square footage of the Premises
of 11,500) covered, reserved spaces in the underground parking garage at an
initial charge of $65.00 per month per space (plus rental tax);
•Thirty-five (35) (based upon a ratio of 3.0 such spaces for every 1,000
rentable square feet of the Premises, assuming a rentable square footage of the
Premises of 11,500) covered, unreserved spaces in the underground parking garage
at a charge of $55.00 per month per space (plus rental tax); and
•Five (5) (based upon a ratio of 0.5 such space for every 1,000 rentable square
feet of the Premises, assuming a rentable square footage of the Premises of
11,500) uncovered, unreserved spaces on the surface lot at a charge of $0.00 per
month per space.
From January 1, 2021 until the expiration of the initial Lease Term, subject to
the Parking Rules and Regulations, Landlord shall provide Tenant with the
following parking spaces in the underground parking garage and surface lot
serving the Building at the following charges, which charges Tenant shall be
obligated to pay regardless of the number of parking spaces it actually uses;
provided, however, that Tenant shall have the right, upon written notice
delivered to Landlord by no later than January 1, 2021, to reduce the number of
parking spaces provided to Tenant, in which event the parties shall memorialize
the number of parking spaces provided to Tenant from January 1, 2021 until the
expiration of the initial Lease Term, for which parking spaces Tenant shall pay
the parking charges set forth below regardless of the number of parking spaces
it actually uses:
•Twenty (20) (based upon a ratio of 1.5 such space for every 1,000 rentable
square feet of the Premises) covered, reserved spaces in the underground parking
garage at an initial charge of $65.00 per month per space (plus rental tax);
•Forty-one (41) (based upon a ratio of 3.0 such spaces for every 1,000 rentable
square feet of the Premises) covered, unreserved spaces in the underground
parking garage at a charge of $55.00 per month per space (plus rental tax); and
•Seven (7) (based upon a ratio of 0.5 such space for every 1,000 rentable square
feet of the Premises) uncovered, unreserved spaces on the surface lot at a
charge of $0.00 per month per space.
In the event Tenant requires additional parking spaces beyond the allotted
amount set forth above, subject to availability (as determined by Landlord),
Landlord shall provide to Tenant additional parking spaces on a month-to-month
basis at the then-current parking charge rate, which charges Tenant shall be
obligated to pay for the number of additional parking spaces provided to Tenant
regardless of the number of additional parking spaces it actually uses.
Notwithstanding the foregoing, provided there is no Event of Default under this
Lease, Landlord hereby agrees to abate Tenant’s obligation to pay the foregoing
parking charges for the first seven (7) months (the “parking
        14
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



Charges Abatement Period”) after the Commencement Date (such total amount of
abated parking charges being hereinafter referred to as the “Abated Parking
Amount”). During such Parking Charges Abatement Period, Tenant will still be
responsible for the payment of all other obligations under this Lease. Tenant
acknowledges that any Event of Default by Tenant under this Lease will cause
Landlord to incur costs not contemplated in this Lease, the exact amount of such
costs being extremely difficult and impracticable to ascertain. Therefore,
should an Event of Default exist at any time during the Lease Term, and as a
result thereof Landlord terminates this Lease, then the total unamortized sum of
such Abated Parking Amount (amortized on a straight line basis over the Lease
Term at eight percent (8%) annual interest) so conditionally excused shall
become immediately due and payable by Tenant to Landlord; provided, however,
Tenant acknowledges and agrees that nothing herein is intended to limit any
other remedies available to Landlord under this Lease, at law or in equity if
there is an Event of Default. The right to the Abated Parking Amount shall be
personal to the Named Tenant and its Permitted Transferee and is only be
applicable to the Named Tenant and its Permitted Transferee and not to any
assignee, sublessee or other transferee of the Named Tenant’s interest in the
Lease.
Tenant agrees and acknowledges that the quantity, location and charges for the
parking listed above are integral parts of the overall economics of this Lease,
that Tenant has no rights to parking in addition to that set forth above and
that any parking rights procured by Tenant from Landlord after the date of this
Lease may be at markedly different rates and in markedly different locations.
Tenant shall obey, and shall be responsible to enforce with respect to Tenant
Parties, the Parking Rules and Regulations. Landlord reserves the right to
modify or change the Parking Rules and Regulations from time to time with or
without notice to Tenant, provided that no such modification may be made within
the initial eighteen (18) months of the Term. Landlord and Landlord Parties will
not be responsible to Tenant for the failure of any other tenant, occupant or
invitee of the Building to observe the Parking Rules and Regulations, for damage
to any vehicle parked in the parking areas, or for the theft of any vehicle or
personal property from within vehicles while parked in the parking areas. The
terms of the previous sentence shall survive the expiration of the Lease Term or
earlier termination of this Lease.
ARTICLE 13.UTILITIES
a.Electricity used by Tenant in the Premises shall be paid for by Tenant
through inclusion in Expenses (except as provided herein for excess usage).
Electrical service to the Premises may be furnished by one or more companies
providing electrical generation, transmission, and distribution services, and
the cost of electricity may consist of several different components or separate
charges for such services, such as generation, distribution and stranded cost
charges. Landlord shall have the exclusive right to select any company providing
electrical service to the Building and the Premises, to aggregate the electrical
service for the Building, the Building, or the Premises with other buildings or
properties, to purchase electricity through a broker and/or buyers group, and/or
to change the providers and manner of purchasing electricity for the Premises.
b.Except as otherwise expressly provided herein, Tenant’s use of electrical
service shall not exceed, either in voltage, rated capacity, use beyond Building
Hours, or overall load, that which Landlord deems to be standard for the
Building. If Tenant requests permission to consume excess electrical service,
Landlord may refuse to consent or may condition consent upon conditions that
Landlord reasonably elects (including, without limitation, the installation of
utility service upgrades, meters, submeters, air handlers or cooling units), and
the additional usage (to the extent permitted by law), installation and
maintenance costs shall be paid by Tenant. Landlord shall have the right to
separately meter electrical usage for the Premises and to measure electrical
usage by survey or other commonly accepted methods. Tenant agrees to comply with
energy conservation programs implemented by Landlord from time to time.
c.Tenant will contract and pay for all telephone and other such services for
the Premises, subject to the provisions of Article 14 hereof entitled
“Alterations; Mechanic’s Liens.”
ARTICLE 14.ALTERATIONS; MECHANIC’S LIENS
        15
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



a.Tenant shall not make or suffer to be made any alterations, additions or
improvements to the Premises or any part thereof, including but not limited to
painting, redecorating, remodeling or the attachment of any fixtures or
equipment (all of such activities being referred to herein as “Alterations”),
without obtaining Landlord’s prior written consent, which consent will not be
unreasonably withheld, conditioned or delayed, except as set forth herein.
Notwithstanding the foregoing, if any proposed Alterations involve modifications
to the structural, mechanical, electrical, plumbing, fire/life safety or
heating, ventilating and air conditioning systems of the Building, then
Landlord’s consent may be withheld in Landlord’s sole and absolute discretion.
Landlord’s consent shall be contingent upon Tenant providing Landlord the
following items or information, all of which shall be subject to Landlord’s
approval: (a) the name of Tenant’s proposed contractor(s), (b) evidence of
insurance from Tenant’s contractor(s) as set forth in this Article, (c) detailed
plans and specifications for the proposed Alterations, and (d) valid building or
other permits or licenses, as required by the appropriate governing authority.
Landlord may further condition its consent by requiring Tenant to (x) give
Landlord satisfactory proof of Tenant’s financial ability to complete and fully
pay for such Alterations, (y) deposit with Landlord the estimated sum required
to complete such Alterations, and/or (z) provide to Landlord, at Tenant’s sole
expense, a payment and performance bond in form acceptable to Landlord and in a
principal amount of not less than one hundred fifty percent (150%) of the
estimated cost of such Alterations (or such other form of security acceptable to
Landlord in its sole discretion) to insure Landlord against any liability for
Liens (as hereinafter defined) and to ensure completion of all work associated
therewith. Landlord’s consent or disapproval shall be given within fifteen (15)
days following Tenant’s written request, with any disapproval specifying the
reasons therefor, and any failure of Landlord to respond to any request within
such fifteen (15) day period shall be deemed Landlord’s disapproval of the
proposed Alteration. All Alterations shall be made in compliance with applicable
municipal, county, state and federal laws, codes and regulations, including
without limitation the Americans With Disabilities Act of 1990 and its related
rules and regulations (“ADA”).
b.Notwithstanding any other provision hereof, Alterations shall not include
Tenant’s personal property, and Tenant may install trade fixtures, equipment and
machinery in conformance with all applicable ordinances and laws, and they may
be removed upon expiration of the Lease Term or earlier termination of this
Lease, provided the Premises are not damaged by their removal and the Premises
is promptly returned to its original condition by Tenant at Tenant’s expense.
Any private telephone systems and/or other related telecommunications equipment
and lines must be installed within the Premises, and upon expiration of the
Lease Term or earlier termination of this Lease, Landlord may, at its sole
option, require Tenant to remove such equipment and lines at Tenant’s expense.
The terms of this Section shall survive the expiration of the Lease Term or
earlier termination of this Lease.
c.Tenant shall not permit any mechanic’s, materialmen’s or other liens (each, a
“Lien”) to be filed against the Building, the Premises or Tenant’s leasehold
interest therein. Tenant, at its sole expense, shall cause any such Lien to be
released or shall obtain a surety bond to discharge any such Lien pursuant to
Arizona Revised Statutes §33-1004 (or any successor statute(s)) within ten (10)
days after receipt of notice that any such Lien is filed. If Tenant fails to
cause any such Lien to be so released or bonded within thirty (30) days after
Tenant’s receipt of notice thereof, Landlord, without waiving its rights and
remedies based on such failure, may cause such Lien to be released by any means
Landlord reasonably deems proper, including payment in satisfaction of any claim
giving rise to such Lien. Tenant shall pay to Landlord as Additional Rent,
within thirty (30) days after Tenant’s receipt of an invoice from Landlord, any
sum paid by Landlord to remove any such Lien, together with interest at the
Default Rate from the date of such payment by Landlord until paid by Tenant.
Tenant shall have the right to contest any such Lien in good faith provided that
Tenant provides reasonable security in connection therewith. Notice is hereby
given that neither Landlord nor Mortgagee (nor their respective interests in the
Premises or the Building) shall be liable or responsible to persons who furnish
materials or labor for or in connection with the Premises or the Building on
behalf of Tenant, and Landlord shall have the right at all reasonable times to
post on the Premises or the Building and record any notices of
non-responsibility which it deems necessary for protection from such Liens. The
terms of this Section shall survive expiration of the Lease Term or earlier
termination of this Lease.
        16
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



d.Tenant hereby agrees to indemnify and hold Landlord harmless from and against
any Liabilities incurred by Landlord, the Building, or the Premises arising,
whether directly or indirectly, from Tenant or Tenant Parties making or removing
any Alterations to the Premises, including without limitation any Liens arising
therefrom. Any Alterations made by Tenant shall become part of the Premises and
shall, without payment of compensation, become the property of Landlord;
provided, however, that Landlord may disclaim such ownership and require Tenant
to remove some or all of the Alterations by giving Tenant written notice thereof
or by making such removal a condition of Landlord’s prior written consent
thereto. If Landlord requires the removal of any Alterations, Tenant shall, at
its sole cost, promptly remove such at the expiration of the Lease Term or
earlier termination of this Lease, repair any damage to the Premises caused
thereby, and return the Premises or the applicable portion thereof to its
condition existing upon the Commencement Date, reasonable wear and tear
excepted. The terms of this Section shall survive expiration of the Lease Term
or earlier termination of this Lease.
e.Landlord shall have the right, from time to time and in its reasonable
discretion, to: (a) make changes to the Building, including, without limitation,
changes in the location, size, shape and number of driveways, entrances, parking
spaces, parking areas, ingress, egress, direction of driveways, entrances,
corridors, parking areas and walkways; (b) close temporarily any portion of the
Building for maintenance, replacement or repairs, so long as reasonable access
to the Premises remains available; (c) construct or permit construction of
improvements in or about the Building, whether for existing or new tenants or
otherwise; and (d) do and perform any other acts or make any other changes in,
to, or with respect to, the Building as Landlord may, in the exercise of sound
business judgment, deem to be appropriate; provided that such changes shall not
materially diminish Tenant’s parking or materially interfere with Tenant’s use
of the Premises and the Building. Notwithstanding anything to the contrary in
this Lease, Tenant understands this right of Landlord and hereby (x) agrees that
such construction will not be deemed to constitute a breach of this Lease by
Landlord, and (y) waives any claim that it might have arising from such
construction. The terms of the previous sentence shall survive the expiration of
the Lease Term or earlier termination of this Lease.


ARTICLE 15.INSURANCE
a.Tenant shall not do or permit anything to be done within or about the
Premises which will increase the existing rate of insurance on the Building and
shall, at its sole cost and expense, comply with any requirements pertaining to
the Premises of any insurance organization insuring the Building, or any portion
thereof. Notwithstanding the foregoing, Tenant agrees to pay to Landlord, as
Additional Rent, any increases in premiums on insurance policies resulting from
Tenant’s use of the Premises if such use increases Landlord’s premiums or
requires extended coverage by Landlord to insure the Premises. The terms of the
previous sentence shall survive the expiration of the Lease Term or earlier
termination of this Lease.
b.During the Lease Term, Tenant shall maintain and keep in full force and
effect, at its sole expense, the following insurance:
i..Commercial general liability insurance which insures against claims for
bodily injury, personal injury, advertising injury, and property damage based
upon, involving, or arising out of the use, occupancy, or maintenance of the
Premises and the Property. Such insurance shall afford, at a minimum, the
following limits: 
Each Occurrence $1,000,000
General Aggregate 2,000,000
Products/Completed Operations Aggregate 1,000,000
Personal and Advertising Injury Liability 1,000,000
Fire Damage Legal Liability 100,000
Medical Payments 5,000
        17
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



Any general aggregate limit shall apply on a per location basis. Tenant’s
commercial general liability insurance shall name Landlord, its trustees,
officers, directors, members, agents, and employees, Landlord’s mortgagees, and
Landlord’s representatives, as additional insureds. This coverage shall be
written on the most current ISO CGL form, shall include blanket contractual,
premises-operations and products-completed operations and shall contain an
exception to any pollution exclusion which insures damage or injury arising out
of heat, smoke, or fumes from a hostile fire. Such insurance shall be written on
an occurrence basis and contain a standard separation of insureds provision.
ii..Business automobile liability insurance covering owned, hired and
non-owned vehicles with limits of $1,000,000 combined single limit per
occurrence.
iii..Workers’ compensation insurance in accordance with the laws of the state
in which the Premises are located with employer’s liability insurance in an
amount not less than $1,000,000.
iv..Umbrella/excess liability insurance, on an occurrence basis, that applies
excess of the required commercial general liability, business automobile
liability, and employer’s liability policies with the following minimum limits:
Each Occurrence $5,000,000
Annual Aggregate $5,000,000
These limits shall be in addition to and not including those stated for the
underlying commercial general liability, business automobile liability, and
employers liability insurance required herein. Such excess liability policies
shall name Landlord, its trustees, officers, directors, members, agents, and
employees, Landlord’s mortgagees, and Landlord’s representatives as additional
insureds.
v..All risk property insurance including theft, sprinkler leakage and boiler
and machinery coverage on all of Tenant’s trade fixtures, furniture, inventory
and other personal property in the Premises, and on any alterations, additions,
or improvements made by Tenant upon the Premises all for the full replacement
cost thereof. Tenant shall use the proceeds from such insurance for the
replacement of trade fixtures, furniture, inventory and other personal property
and for the restoration of Tenant’s improvements, alterations, and additions to
the Premises. Landlord shall be named as loss payee with respect to alterations,
additions, or improvements of the Premises.
vi..Business income and extra expense insurance with limits not less than one
hundred percent (100%) of all charges payable by Tenant under this lease for a
period of twelve (12) months.
All policies required to be carried by Tenant hereunder shall be issued by and
binding upon an insurance company licensed to do business in the state in which
the Property is located with a rating of at least “A-IX” or better as set forth
in the most current issue of Best’s Insurance Reports, unless otherwise approved
by Landlord. Tenant shall not do or permit anything to be done that would
invalidate the insurance policies required herein. Liability insurance
maintained by Tenant shall be primary coverage without right of contribution by
any similar insurance that may be maintained by Landlord. Certificates of
insurance, acceptable to Landlord, evidencing the existence and amount of each
insurance policy required hereunder shall be delivered to Landlord prior to
delivery or possession of the Premises and ten (10) days following each renewal
date. Certificates of insurance shall include an endorsement for each policy
showing that Landlord, its trustees, officers, directors, members, agents, and
employees, Landlord’s mortgagees, and Landlord’s representatives are included as
additional insureds on liability policies and that Landlord is named as loss
payee on the property insurance as stated in Section 15.2.5 above. Further, the
certificates must include an endorsement for each policy whereby the insurer
agrees not to cancel, non-renew, or materially alter the policy without at least
thirty (30) days’ prior written notice to Landlord.
c.In the event that Tenant fails to provide evidence of insurance required to
be provided by Tenant in this Lease, prior to the Commencement Date and
thereafter during the Term, within ten (10) days following Landlord’s request
thereof, and thirty (30) days prior to the expiration of any such coverage,
Landlord
        18
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



shall be authorized (but not required) to procure such coverage in the amount
stated with all costs thereof to be chargeable to Tenant and payable upon
written invoice thereof.
d.The limits of insurance required by this Lease, or as carried by Tenant,
shall not limit the liability of Tenant or relieve Tenant of any obligation
thereunder, except to the extent provided for under Article 16 below. Any
deductibles selected by Tenant shall be the sole responsibility of Tenant.
e.Tenant insurance requirements stipulated in Section 15.2 are based upon
current industry standards. Landlord reserves the right to require additional
coverage or to increase limits as industry standards change.
f.Should Tenant engage the services of any contractor to perform work in the
Premises, Tenant shall ensure that such contractor carries commercial general
liability, business automobile liability, umbrella/excess liability, worker’s
compensation and employers’ liability coverages in substantially the same
amounts as are required of Tenant under this Lease. Contractor shall name
Landlord, its trustees, officers, directors, members, agents and employees,
Landlord’s mortgagees and Landlord’s representatives as additional insureds on
the liability policies required hereunder.
i..All policies required to be carried by any contractor shall be issued by
and binding upon an insurance company licensed to do business in the state in
which the Property is located with a rating of at least “A-IX” or better as set
forth in the most current issue of Best’s Insurance Reports, unless otherwise
approved by Landlord. Certificates of insurance, acceptable to Landlord,
evidencing the existence and amount of each insurance policy required hereunder
shall be delivered to Landlord prior to the commencement of any work in the
Premises. Further, the certificates must include an endorsement for each policy
whereby the insurer agrees not to cancel, non-renew, or materially alter the
policy without at least thirty (30) days’ prior written notice to Landlord. The
above requirements shall apply equally to any subcontractor engaged by
contractor.
ARTICLE 16.WAIVERS OF SUBROGATION
a.If available under the insurance policies maintained by Landlord and Tenant
(except for workman’s compensation insurance), Landlord and Tenant hereby waive
their rights against each other, and each of them waives such rights as against
Tenant Parties and Landlord Parties respectively, with respect to any claims or
damages or losses (including any claims for bodily injury to persons (including
death) and/or damage to property) which are caused by or result from risks: (a)
insured against under any insurance policy carried by Landlord or Tenant (as the
case may be) pursuant to the provisions of this Lease and enforceable at the
time of such damage, loss and/or injury; (b) which would have been covered under
any insurance required to be obtained and maintained by Tenant under this Lease
had such insurance been obtained and maintained as required in this Lease; or
(c) actually insured against. The foregoing waivers shall be in addition to, and
not a limitation of, any other waivers or releases contained in this Lease, and
shall survive the expiration of the Lease Term or earlier termination of this
Lease.
b.Tenant shall use its reasonable commercial efforts to cause each insurance
policy required to be obtained by Tenant under this Lease (except for workman’s
compensation insurance) to provide that the insurer waives all rights of
recovery by way of subrogation against Indemnitees in connection with any
Liabilities covered by such policy; provided, however, that Tenant’s reasonable
commercial efforts shall not require Tenant to pay a premium for such waiver in
excess of five percent (5%) of the policy premium amount without the waiver.
ARTICLE 17.INDEMNIFICATION AND WAIVER OF CLAIMS
Except to the extent arising out of the gross negligence or willful misconduct
of any Indemnitee, Tenant waives all claims against Indemnitees for Liabilities
related to destruction, damage or injury of or to personal property in or about
the Premises and for death or injury to any persons, regardless of their cause
or time of
        19
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



occurrence, including, without limitation: (a) any loss of or damage to property
by theft or otherwise; and (b) any injury (including death) or damage to persons
or property resulting from any casualty, explosion, or from water or rain which
may leak from any part of the Premises, or from the pipes, appliances or
plumbing works therein or from the roof, street or subsurface, or from any other
place. In addition, Tenant waives all claims against Indemnitees for any
consequential or punitive damages resulting from any acts of Indemnitees under
this Lease, whether or not wrongful. Tenant will defend, indemnify and hold
Indemnitees harmless for, from and against any and all Liabilities, regardless
of any alleged fault by any Indemnitee, arising out of, connected with or
resulting from (x) any act or omission in, on, about or arising out of, or in
connection with, the use, operation, maintenance and occupancy of the Building
or the Premises, or any part thereof, by Tenant or Tenant Parties, whether or
not consented to by Landlord, including, without limitation, any failure of
Tenant or Tenant Parties to comply fully with the terms and conditions of this
Lease, or (y) any violation or breach of this Lease by Tenant, whether or not
such violation or breach constitutes an Event of Default. In case any action or
proceeding is brought against any Indemnitee by reason of any such Liabilities,
Tenant, upon notice from Landlord, shall defend the same at Tenant’s expense
using counsel approved in writing by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. Tenant’s and Landlord’s
covenants, agreements and indemnification in this Article are not intended to
and shall not relieve any insurance carrier of its obligations under policies
required to be carried by Tenant or Landlord pursuant to the provisions of this
Lease. The foregoing indemnity shall not cover any damage or injury that is the
direct result of intentional wrongful acts by Landlord. The provisions of this
Article shall survive expiration of the Lease Term or earlier termination of
this Lease.
ARTICLE 18.MAINTENANCE AND REPAIRS
a.Except to the extent such repairs or maintenance are due to the acts or
omissions of Tenant or any of the Tenant Parties, in which case Tenant shall be
responsible for the cost of such repairs or maintenance, Landlord shall keep and
maintain in good and sanitary condition, repair and working order and make
repairs to and perform maintenance upon (a) the Building and (b) the Premises
and every part thereof that is not Tenant’s express responsibility under this
Lease, including without limitation:
i..Structural elements of the Building, including without limitation exterior
structural walls, load bearing walls, foundations, and floor slab;
ii..Mechanical (including HVAC), electrical, plumbing, boilers, pressure
vessels, clarifiers, and fire/life safety systems and sprinklers, including fire
alarm and/or smoke detectors;
iii..Landscaping, irrigation, driveways, parking lots, signs and directories
(except as otherwise expressly set forth herein as Tenant’s obligations),
sidewalks and parkways located in, on, or adjacent to the Building;
iv..The roofs of the Building;
v..Exterior windows of the Building, including plate glass and skylights;
vi..Utility lines and connections in and to the Building; and
vii..Elevators and escalators serving the Premises
(collectively, “Landlord’s Maintenance Obligations”). Landlord shall promptly
make repairs (considering the nature and urgency of the repair) for which
Landlord is responsible.
b.Tenant shall, at its sole expense, keep the interior of the Premises in good
and sanitary order, condition and repair, reasonable wear and tear excepted, and
promptly perform all maintenance and repairs (whether or not the portion of the
Premises requiring repairs, or the means of repairing the same, are reasonably
or readily accessible to Tenant, and whether or not the need for such repairs
occurs as a result of Tenant’s use, the elements or the age of such portion of
the Premises) to (a) floor and window coverings; (b) interior partitions; (c)
doors; (d) the interior sides of demising walls and ceilings; (e) lighting
fixtures and facilities; (f)
        20
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



interior painting and wall coverings; (g) electronic, phone and data cabling and
related equipment that is installed by or for the exclusive benefit of Tenant;
(h) private showers; (i) any permitted Signs (as hereinafter defined); and (j)
to the extent any of the following (i) are installed by or on behalf of Tenant
as part of Tenant’s Work or an Alteration and (ii) exclusively serve the
Premises, mechanical (including HVAC), electrical, plumbing, boilers, pressure
vessels, clarifiers, and fire/life safety systems and sprinklers, including fire
alarm and/or smoke detectors. All such work shall be performed in accordance
with the terms and provisions of this Lease, including without limitation the
provisions of Article 14 hereof entitled “Alterations; Mechanic’s Liens.” If
Tenant fails to make any repairs to the Premises for more than fifteen (15) days
after notice from Landlord (although notice shall not be required if there is an
emergency), Landlord may make the repairs, and Tenant shall pay to Landlord as
Additional Rent the reasonable cost of the repairs within thirty (30) days after
receipt of an invoice, together with an administrative charge in an amount equal
to ten percent (10%) of the cost of the repairs. Tenant’s obligations set forth
in the preceding sentence shall survive expiration of the Lease Term or earlier
termination of this Lease.
c.In addition to Landlord’s Maintenance Obligations as set forth above, any and
all repairs, restoration, and/or replacements of a capital nature which are
necessary to keep the Premises and all improvements thereon or a part thereof in
good order, condition and state of repair shall be made by Landlord, and the
cost of such repair, restoration or replacement shall be charged back to Tenant
as Additional Rent on a monthly basis determined by dividing the total cost of
such repair, restoration or replacement by the reasonably projected useful life
in months of such item(s).
ARTICLE 19.SIGNS
a.Landlord shall retain absolute control over the exterior appearance of the
Building and the appearance of the Premises from the exterior thereof. No sign,
placard, picture, advertisement, lettering, name or notice (“Sign”) shall be
inscribed, displayed, printed or affixed on or to any part of the Premises that
can be seen from outside the Premises, and Tenant will not place or install, or
permit the placement or installation of, any Signs, drapes, shutters, or any
other items that will in any way alter the exterior appearance of the Building
or the Premises, without (a) the prior written consent of Landlord, which
consent Landlord may withhold in its sole and absolute discretion, and (b) to
the extent required, the formal approval of any local municipalities or
governing boards, ensuring compliance with applicable municipal, county and
state laws and ordinances as well as applicable covenants, conditions and
restrictions, if any. Tenant shall not place or install any signage in the
Common Areas, including without limitation any temporary signage such as
sandwich board signs, signs on easels and signs affixed to or hanging from
walls, windows or doors. If Tenant is allowed to print or affix or in any way
place a Sign in, on, or about the Premises, upon expiration of the Lease Term or
earlier termination of this Lease, Tenant, at Tenant’s sole cost and expense,
shall both remove such Sign and repair all damage in such manner as to restore
all aspects of the Premises and the Building to the condition existing prior to
the placement of said Sign. All approved Signs on outside doors shall be
printed, painted, affixed or inscribed at the expense of Tenant by a person
approved in advance by Landlord utilizing a method approved in advance by
Landlord. Any work performed by Tenant in contravention to the provisions of
this Lease may be removed by Landlord with or without notice at Tenant’s sole
expense, with all expenses incurred by Landlord in connection therewith,
including payment of fines and repair of any damage, constituting Additional
Rent. Tenant’s obligations set forth in the preceding sentence shall survive
expiration of the Lease Term or earlier termination of this Lease.
Notwithstanding the foregoing, Landlord shall, at Landlord’s sole cost and
expense, install Tenant’s trade name at or near the entryway to the Premises as
well as Tenant’s trade name and suite number on Building directory sign, if any.
All such letters or numerals shall be in accordance with the criteria
established by Landlord for the Building. Unless otherwise approved by Landlord,
the trade name shall not include a logo or other graphic representation or
symbol of Tenant’s name.
b.In addition, Tenant shall have the right to retain Tenant’s Building signage
as permitted under the Existing Lease, which Building signage is depicted on
Exhibit “G” attached hereto, provided further that if the City of Scottsdale
(the “City”) shall require Tenant to relocate its Building sign to an
alternative location on
        21
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



the Building, Tenant shall have the right to do so subject to Tenant’s payment
of all costs associated therewith and to Landlord’s and the City’s approval (not
to be unreasonably withheld in Landlord’s case) of the relocation. Tenant’s
signage right on the Building is non-exclusive. Upon the expiration or earlier
termination of this Lease, Tenant shall, at its sole cost and expense, remove
Tenant’s Building signage and repair any damage resulting therefrom. If Tenant
fails to timely remove its Building signage, Landlord may remove such signage on
behalf of Tenant and Tenant shall reimburse Landlord for the actual cost thereof
within thirty (30) days after Landlord’s invoice therefor is submitted to
Tenant.
ARTICLE 20.ENTRY BY LANDLORD
Tenant will permit Landlord and Landlord Parties to enter the Premises at all
reasonable times for the purpose of (a) inspecting the Premises, (b) maintaining
the Building or any part thereof, (c) making repairs, alterations or additions
to any portion of the Building, including the erection and maintenance of such
scaffolding, canopies, fences and props as may be required therefor, (d) posting
notices of non-responsibility for Alterations or repairs, (e) showing the
Premises to prospective tenants during the last nine (9) months of the Lease
Term, (f) exercising and performing Landlord’s rights and obligations under this
Lease, or (g) placing upon the Building, or any portion thereof, any usual or
ordinary “for sale” signs, all without any right of Tenant to an offset against
or abatement of Rent and without any liability to Tenant for any loss of
occupation or quiet enjoyment of the Premises thereby occasioned. Landlord shall
have the right, at any time within the final six (6) months of the Lease Term,
to place upon the Premises any usual or ordinary “for lease” signs. In
exercising such entry rights, Landlord shall endeavor to minimize, as reasonably
practicable, the interference with Tenant’s Permitted Use, and shall provide
Tenant with 24-hour advance telephonic or electronic mail notice of such entry
(except in emergency situations, if an Event of Default exists, or in cases of
routine maintenance or cleaning, in which cases no notice shall be required).
Landlord may use any means which Landlord may deem proper to open and obtain
entry to the Premises in an emergency. Any entry to the Premises by Landlord
shall not be construed or deemed to be forcible or unlawful entry into, or
detainer of, the Premises, or an eviction of Tenant from the Premises, or
grounds for any abatement or reduction of Rent.
ARTICLE 21.ABANDONMENT; SURRENDER
a.Tenant will not vacate or abandon the Premises. “Abandonment,” as used
herein, shall mean the failure by Tenant to conduct business in the Premises for
a period of ten (10) consecutive Business Days and/or the failure of Tenant to
occupy the Premises for a period of time greater than seven (7) calendar days.
No act or thing done by Landlord or Landlord Parties shall be deemed an
acceptance of a surrender of the Premises unless such acceptance is expressed in
writing and duly executed by Landlord. The delivery of any keys to the Premises
to Landlord or Landlord Parties shall not operate as a termination of this Lease
or as an acceptance of Tenant’s surrender of the Premises. If Tenant Abandons,
vacates or surrenders the Premises, or is dispossessed by process of law or
otherwise, any personal property left in or about the Premises shall, at the
option of Landlord, be deemed abandoned and title thereto shall pass to Landlord
under this Lease as by a bill of sale; provided, however, that Landlord may, at
its sole discretion, remove all or any part of such personal property from the
Premises and the expenses incurred by Landlord in connection therewith,
including storage costs and the cost of repairing any damage to the Premises
and/or the Building caused by such removal, plus an administrative fee of ten
percent (10%), shall constitute Additional Rent. The obligations of Tenant under
this Section shall survive the expiration or earlier termination of this Lease.
b.Tenant shall, upon the expiration of the Lease Term or earlier termination of
this Lease, surrender the Premises to Landlord, broom clean and in the same
condition as that existing on the Commencement Date, ordinary wear and tear
excepted. Upon the expiration of the Lease Term or earlier termination of this
Lease, Tenant shall surrender to Landlord all keys to the Premises.
ARTICLE 22.DAMAGE
        22
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



a.In the event the Premises or the Building, or any portion thereof, shall be
damaged by fire or other casualty, which damage substantially interferes with
Tenant’s use of the Premises, and provided that Tenant shall have promptly
provided notice to Landlord of such damage, this Lease shall terminate one
hundred eighty (180) days after Landlord’s receipt of notice of such damage,
unless Tenant receives written notice of Landlord’s election to repair said
damage within such period of time, in which case this Lease shall continue in
full force and effect. If this Lease is terminated pursuant to this Section and
if an Event of Default has not occurred, Rent shall be prorated as of the date
of termination of this Lease and the Security Deposit shall be returned to
Tenant, less any offsets permitted hereunder, and all rights and obligations
under this Lease shall cease and terminate, except as to those that are stated
herein to survive expiration of the Lease Term or termination of this Lease.
b.Intentionally omitted.
c.In the event of any damage to the Building or the Premises to the extent of
twenty-five percent (25%) or more of the replacement cost of either the Building
or the Premises, or in the event the Building shall be damaged to the extent of
twenty-five percent (25%) or more of the replacement aggregate cost thereof,
Landlord may elect to terminate this Lease upon written notice to Tenant of such
election within ninety (90) days after the occurrence of the event causing the
damage.
d.Landlord’s repairs pursuant to the provisions of this Article, if any, shall
be limited to such repairs as are necessary to place the Building or Premises in
the condition existing on the Commencement Date, and when placed in such
condition the Building and Premises shall be deemed restored and rendered
tenantable and Tenant, at its sole expense, shall immediately perform, in
accordance with the provisions of Article 14 hereof, entitled “Alterations;
Mechanic’s Liens,” any additional work required and repair or replace its stock
in trade, fixtures, furniture, furnishings and equipment.
e.All insurance proceeds payable under any fire and/or rental interruption
insurance shall be paid solely to Landlord, and Tenant shall have no interest
therein. Insurance proceeds for Tenant’s separate insured interest, such as
renter’s insurance or business interruption insurance, shall be payable to
Tenant. Tenant shall in no case be entitled to compensation for damages on
account of any annoyance or inconvenience in making repairs under any provision
of this Lease.
f.In the event of any damage to the Building or the Premises that does not
result in the termination of this Lease, all Rent and other charges payable
hereunder shall abate in proportion to that part of the Premises rendered
unusable by such damage. Except to the extent provided in this Article, neither
the Rent payable by Tenant nor any of Tenant’s obligations under any provision
of this Lease shall be affected by any damage to or destruction of the Building
or Premises, or any portion thereof, by any cause whatsoever.
ARTICLE 23.ASSIGNMENT, SUBLETTING AND TRANSFERS OF OWNERSHIP
a.Except with respect to a Transfer (as hereinafter defined) to a Permitted
Transferee (as hereinafter defined), Tenant will not assign, sublet, sell,
mortgage, encumber, convey, hypothecate or otherwise transfer all or any part of
Tenant’s interest in this Lease, or permit the Premises to be occupied by anyone
other than Tenant and Tenant’s employees (each of the foregoing transactions
referred to herein as a “Transfer” and any party with whom a Transfer has
occurred referred to herein as a “Transferee”), without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Tenant shall request Landlord’s consent to any proposed Transfer at
least thirty (30) days prior to the proposed effective date of such proposed
Transfer. Tenant’s written request shall include at least the following: (a) the
name and legal composition of the proposed Transferee; (b) the nature of the
proposed Transferee’s business and the use to which it intends to put the
Premises; (c) the terms and conditions of the proposed Transfer; (d) information
related to the experience and financial resources of the proposed Transferee;
(e) such other information as Landlord may request to supplement, explain or
provide details of the matters submitted by Tenant pursuant to clauses (a)
through (d) above; and (f) funds sufficient to reimburse all costs incurred by
Landlord, including attorneys’ fees, in connection with evaluating Tenant’s
request and preparing any related documentation.
        23
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



b.In the event Landlord consents to a Transfer, fifty percent (50%) of any Rent
or other compensation paid to Tenant in excess of the Rent payable to Landlord
pursuant to this Lease for the portion of the Premises subject to the Transfer,
as measured on a per-square-foot basis, less reasonable costs incurred by Tenant
in connection with the Transfer for brokerage fees, attorneys’ fees, tenant
improvements and other concessions reasonably required to induced the
Transferee, shall be paid by Tenant to Landlord as Additional Rent. For purposes
of this Section, the amount due to Tenant by a Transferee will be deemed to
include any lump sum payment or other consideration given to Tenant in
consideration of the Transfer. Tenant’s obligations set forth in this Section
shall survive expiration of the Lease Term or earlier termination of this Lease.
c.Landlord’s acceptance of Rent from Tenant or any Transferee shall not
constitute a waiver by Landlord of the provisions of this Lease or a release of
Tenant from any of its covenants, duties or obligations stated herein.
d.Intentionally omitted.
e.Notwithstanding anything to the contrary contained in this Article 23, in the
event Tenant contemplates a Transfer of all or a portion of the Premises (or in
the event of any other Transfer or Transfers entered into by Tenant as a
subterfuge in order to avoid the terms of this Section 23.5, Landlord shall have
the option, by giving written notice to Tenant within thirty (30) days after
receipt of any Tenant’s Transfer notice, to recapture the space subject to
Tenant’s desired Transfer (the “Contemplated Transfer Space”). In the event such
option is exercised by Landlord, this Lease shall be canceled and terminated
with respect to such Contemplated Transfer Space as of the contemplated
effective date of the Transfer until either (i) the last day of the term of the
contemplated Transfer as set forth in Tenant’s intention to transfer notice or
(ii) the last day of the Lease Term, as Landlord may elect in its sole
discretion.
f.If a default under this Lease should occur while the Premises or any part
thereof is subject to a Transfer, Landlord may, at its option and in addition to
any other rights or remedies provided for herein, at law or in equity, collect
directly from the Transferee all rent or other consideration becoming due to
Tenant from the Transferee and apply such sums against any Rent due to Landlord
from Tenant. Tenant authorizes and directs any Transferee to make payment
directly to Landlord of any and all sums due to Tenant under any Transfer upon
written notice from Landlord. No direct collection by Landlord from any
Transferee shall be construed to constitute a novation or a release of Tenant or
any Guarantor from the further performance of their respective obligations
hereunder. The terms of this Section shall survive expiration of the Lease Term
or earlier termination of this Lease.
g.If Tenant is a corporation, partnership or limited liability company, the
issuance of any additional stock or equity interest and/or the transfer,
assignment or hypothecation of any stock or interest in such corporation,
partnership or limited liability company in the aggregate in excess of forty
percent (40%) of such stock or interests, as the same may be constituted as of
the date of this Lease, whether directly or indirectly, shall be deemed to be a
Transfer within the meaning of this Article, provided that if Tenant is an
entity whose stock is publicly traded on a recognized exchange, no sale or other
transfer of any portion of Tenant’s stock shall constitute a Transfer.
23.7 Notwithstanding any other provision in this Lease, Landlord’s consent shall
not be required for an assignment of this Lease (i) to any person(s) or entity
that controls, is controlled by, or is under common control with Tenant, (ii) to
any entity resulting from the merger, acquisition, consolidation, or other
reorganization with Tenant, whether or not Tenant is the surviving entity, (iii)
to any person or legal entity that acquires all or substantially all of the
assets or stock of Tenant (each of the foregoing is hereinafter referred to as a
“Permitted Transferee”), provided that before such assignment shall be
effective, (w) Tenant shall not be released from any of its covenants, duties or
obligations hereunder, (w) the net worth of the Permitted Transferee (as
determined in accordance with generally acceptable accounting principles) shall
not be less than the net worth of Tenant (and any Guarantor) (as determined in
accordance with generally acceptable accounting principles) as of the Effective
Date, (x) the Permitted Transferee shall deliver to Landlord a written document
by which the Permitted Transferee assumes in full the obligations of Tenant
under this Lease, (y) Landlord shall be
        24
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



given written notice of such assignment and assumption, including a copy of the
document(s) that evidence the assignment, and (z) the use of the Premises by the
Permitted Transferee shall be as set forth in Article 1. The term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management, affairs, and policies of anyone, whether through
the ownership of voting securities, by contract, or otherwise.
h.Landlord’s express written consent to a Transfer shall not constitute a
release of Tenant from any of its covenants, duties or obligations hereunder,
including Tenant’s obligation to pay Rent when due, whether occurring before or
after such Transfer, nor shall Landlord’s consent to any one Transfer constitute
Landlord’s consent to any other or subsequent Transfers.
ARTICLE 24.EVENTS OF DEFAULT
a.Tenant will be in breach of this Lease (an “Event of Default”) if at any time
during the Lease Term:
i..Tenant fails to make payment of any installment of Rent as and when due
where such failure shall continue for a period of five (5) days after Tenant’s
receipt of written notice from Landlord; provided, however, that no such written
notice shall be required to be provide by Landlord to Tenant following the
second (2nd) failure during the Lease Term;
ii..Tenant fails to timely perform any of its obligations to obtain and keep
in full force and effect the insurance required hereunder, which failure shall
constitute an immediate default hereunder without the requirement of any notice
and cure period, or Tenant fails to perform any of its other obligations under
Article 15 hereof entitled “Insurance”;
iii..Tenant fails to timely deliver a statement pursuant to Article 30 hereof
entitled “Estoppel Certificate”.
iv..Tenant fails to observe, perform or fulfill any of its other duties,
covenants, agreements or obligations hereunder as and when due, and such failure
continues for a period of thirty (30) days after Tenant’s receipt of written
notice from Landlord; provided, however, that if the nature of Tenant’s
obligation is such that more than thirty (30) days are reasonably required for
its performance, then Tenant will not be in breach if Tenant commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion, but in no event shall such time period extend
beyond sixty (60) days;
v..Tenant, any Guarantor, or any Transferee becomes insolvent, makes a
transfer in fraud of its creditors, makes a transfer for the benefit of its
creditors, is the subject of a bankruptcy petition, or is adjudged bankrupt or
insolvent in proceedings filed against it; or a receiver, trustee, or custodian
is appointed for all or substantially all of any such party’s assets; or any
such party fails to pay its debts as they become due, convenes a meeting of all
or a portion of its creditors, or performs any acts of bankruptcy or insolvency,
including the selling of its assets to pay creditors or the attachment,
execution or other judicial seizure of substantially all of such party’s assets
located at the Premises or of such party’s interest in this Lease where such
seizure is not discharged within sixty (60) days; or
vi..Tenant Abandons the Premises.
ARTICLE 25.REMEDIES OF LANDLORD
a.Nothing contained herein shall constitute a waiver of Landlord’s right to
recover damages by reason of Landlord’s efforts to mitigate damages following an
Event of Default, nor shall anything contained herein adversely affect
Landlord’s right to indemnification against liability for injury or damages to
persons or property occurring prior to expiration of the Lease Term or earlier
termination of this Lease.
        25
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



b.All cure periods provided to Tenant herein shall run concurrently with any
periods provided by law.
c.If an Event of Default exists, in addition to any other rights or remedies
provided for herein or at law or in equity, Landlord, at its sole option, shall
have the following rights:
i..The right to declare this Lease at an end, to reenter the Premises and take
possession thereof and to terminate all of the rights of Tenant, and anyone
claiming by, under or through Tenant, in and to the Premises.
ii..The right to reenter the Premises without declaring this Lease at an end
and to occupy the same, or any portion thereof, for and on account of Tenant as
hereinafter provided, in which event Tenant shall be liable for and pay to
Landlord on demand all such expenses as Landlord may have paid, assumed or
incurred in recovering possession of the Premises, including, without
limitation, costs, expenses, attorneys’ fees and expenditures placing the same
in good order, or preparing or altering the same for reletting, and all other
expenses, commissions and charges paid by Landlord in connection with reletting
the Premises. Any such reletting may be for the remainder of the Lease Term or
for a longer or shorter period. Such reletting shall be for such rent and on
such other terms and conditions as Landlord, in its sole discretion, deems
appropriate. Landlord may execute any lease either in Landlord’s own name or in
the name of Tenant, or assume Tenant’s interest in any existing subleases to any
Transferee, as Landlord may see fit, and Tenant shall have no right or authority
whatsoever to collect any rent from such tenants or Transferee. No re-entry or
taking possession of the Premises or reletting thereof by Landlord pursuant to
this Subsection, and no acceptance of surrender of the Premises or other action
on Landlord’s part, shall be construed as an election to terminate this Lease
unless a written notice of such intention is given to Tenant. In any case, and
whether or not the Premises or any part thereof is relet, Tenant shall be liable
until the end of the Lease Term for Rent less net proceeds, if any, of any
reletting effected for the account of Tenant, and in no event shall Tenant be
entitled to any excess Rent received by Landlord over and above that which
Tenant is obligated to pay hereunder. Landlord reserves the right to bring such
actions for the recovery of any deficits remaining unpaid by Tenant to Landlord
hereunder as Landlord deems advisable from time to time, without being obligated
to await the end of the Lease Term. Commencement or maintenance of one or more
such actions by Landlord shall not bar Landlord from bringing any subsequent
actions for further accruals. The terms of this Subsection shall survive
expiration of the Lease Term or earlier termination of this Lease.
iii..Regardless of whether Landlord has relet all or any portion of the
Premises as provided above, Landlord shall have the right at any time to elect
to terminate this Lease for such previous default on the part of the Tenant and
to terminate all the rights of Tenant in and to the Premises, or to continue
this Lease in full force and effect, whether or not Tenant shall have Abandoned
the Premises. In the event Landlord elects to continue this Lease in full force
and effect, then Landlord shall be entitled to enforce all of its rights and
remedies under this Lease, including the right to recover Rent as it becomes
due. Landlord’s election not to terminate this Lease shall not preclude Landlord
from subsequently electing to terminate this Lease or pursuing any of its other
remedies.
iv..Pursuant to the rights of re-entry provided above, Landlord may remove all
persons from the Premises and may, but shall not be obligated to, (a) remove all
property therefrom and (b) enforce any rights Landlord may have against said
property or store the same in any public or private warehouse or elsewhere at
the cost and for the account of Tenant or the owner or owners thereof Such
action by the Landlord shall not constitute a termination of this Lease. Tenant
agrees to indemnify Indemnitees and to hold Indemnitees free and harmless for,
from and against any liability whatsoever for the removal and/or storage of any
such property, whether belonging to Tenant or any third party whomsoever. The
indemnity set forth in the preceding sentence shall survive expiration of the
Lease Term or earlier termination of this Lease.
        26
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



d.If Tenant shall fail to pay any Rent or perform any other covenant or
obligation on its part to be performed hereunder and such failure is not cured
within the applicable cure period prescribed herein, Landlord may, without
waiving or releasing Tenant from any of Tenant’s obligations or the Event of
Default, make such payment or perform such covenant or obligation on behalf of
Tenant. All sums paid by Landlord and all necessary incidental costs incurred by
Landlord in performing such covenant or obligation, together with interest at
the Default Rate from the date incurred until paid, shall be paid by Tenant to
Landlord within thirty (30) days after written demand therefor. The foregoing
rights are in addition to any and all remedies available to Landlord upon an
Event of Default. In the event that Tenant shall fail to perform any of its
maintenance and repair obligations set forth herein, Landlord may elect, but
shall not be obligated, to assume such obligations of Tenant for the remainder
of the Lease Term, in which event Tenant shall pay to Landlord, in addition to
any other sums set forth herein, a management fee equal to three percent (3%) of
the cost of the maintenance and repair obligations to compensate Landlord for
its service obligations so assumed.
e.If any payment of Rent payable by Tenant hereunder is not received by
Landlord within five (5) days after the due date, it shall bear interest at the
Default Rate from the date due until paid.
f.Tenant acknowledges that, in addition to interest costs, the late payment by
Tenant to Landlord of any Rent will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of such costs being extremely
difficult and impractical to fix. Such other costs include, without limitation,
processing, administrative and accounting charges and late charges that may be
imposed on Landlord by the terms of any mortgage, deed of trust or related loan
documents encumbering the Premises. Accordingly, if any payment of Rent is not
received by Landlord within three (3) days of the date upon which such payment
is due, Tenant shall pay to Landlord as a late charge an additional sum equal to
the greater of (a) $250.00 or (b) five percent (5%) of the overdue amount. The
parties agree that such late charge represents a fair and reasonable estimate of
the costs that Landlord will incur by reason of any late payment by Tenant, and
the payment of late charges and interest are distinct and separate in that the
payment of a late charge is to compensate Landlord for Landlord’s processing,
administrative and other costs incurred by Landlord as a result of Tenant’s
delinquent payments. Acceptance of a late charge or interest shall not
constitute a waiver of the Event of Default or prevent Landlord from exercising
any of the other rights and remedies available to Landlord under this Lease.
g.If Tenant fails to remove by the expiration or earlier termination of this
Lease all of Tenant’s personal property, or any items of Alterations identified
by Landlord for removal, Landlord, in addition to Landlord’s other rights and
remedies under this Lease, may (a) remove and store such items and (b) upon ten
(10) days prior notice to Tenant, sell all or any such items at private or
public sale for such price as Landlord may obtain. Landlord shall apply the
proceeds of any such sale to any amounts due to Landlord under this Lease from
Tenant (including Landlord’s reasonable attorneys’ fees and other costs incurred
in the removal, storage, and/or sale of such items), with the remainder, if any,
to be paid to Tenant. Tenant agrees to indemnify Indemnitees and to hold
Indemnitees free and harmless for, from and against any liability whatsoever for
the removal and/or storage of any such property, whether belonging to Tenant or
any third party whomsoever. In the event there is a cost to Landlord associated
with such removal, storage, and/or sale in excess of any proceeds of any such
sale, then Tenant shall, within thirty (30) days of receipt of written notice of
such cost, pay the full amount of such cost to Landlord. The provisions of this
Section shall survive the expiration or earlier termination of this Lease.
h.If Landlord terminates this Lease due to an Event of Default, then Landlord
may recover from Tenant, in addition to the remedies permitted at law:
i..The worth, at the time of the award, of the unpaid Base Monthly Rent and
Additional Rent which had been earned as of the time this Lease is terminated;
ii..The worth, at the time of the award, of the amount by which the Rent that
would have been earned after the date of termination of this Lease until the
time of award exceeds the amount of the loss of rents that Tenant proves could
be reasonably avoided;
        27
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



iii..The worth, at the time of the award, of the amount by which the Rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss for such period as the Tenant proves could have been reasonably
avoided; and
iv..Any other amount necessary to compensate Landlord for all detriment caused
by the Event of Default, or which in the ordinary course of events would be
likely to result therefrom, including, without limitation, (a) expenses for
cleaning, repairing or restoring the Premises and removal (including the repair
of any damage caused by such removal) and storage (or disposal) of Tenant’s
personal property, equipment, fixtures, Alterations, and any other items which
Tenant is required under this Lease to remove but does not remove, (b) expenses
for altering, remodeling or otherwise improving the Premises for the purpose of
reletting the Premises, (c) brokers’ fees and commissions, advertising costs and
other expenses of reletting the Premises, (d) costs of carrying the Premises
such as taxes, insurance premiums, utilities and security precautions, (e)
expenses of retaking possession of the Premises, (f) reasonable attorney’s fees
and court costs, (g) any unamortized brokerage commissions paid in connection
with this Lease, and (h) reimbursement of any rental or other concessions
granted or made in favor of Tenant in consideration of this Lease including, but
not limited to, any moving allowances, contributions or payments by Landlord for
tenant improvements or buildout allowances or assumptions by Landlord of any of
the Tenant’s previous lease obligations.
Landlord shall use commercially reasonable efforts as required by applicable law
to mitigate any and all damages resulting from any Tenant default hereunder.
i.All past due amounts owed by Tenant under this Lease shall bear interest at
the greater of the prime interest rate plus ten percent (10%) per annum or
eighteen percent (18%) per annum (the “Default Rate”) unless otherwise stated;
provided, however, that the Default Rate shall in no event exceed the maximum
rate (if any) permitted by applicable law. The terms of this Section shall
survive expiration of the Lease Term or earlier termination of this Lease.
j.All rights, options and remedies of Landlord contained in this Lease shall be
construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law or in
equity, whether or not stated in this Lease. Nothing in this Article shall be
deemed to limit or otherwise affect Tenant’s indemnification of Indemnitees
pursuant to any provision of this Lease.
ARTICLE 26.SURRENDER OF PREMISES NOT MERGER
The voluntary or other surrender of the Premises by Tenant, or mutual
cancellation of this Lease by Landlord and Tenant, will not be deemed to merge
the interests of Landlord and Tenant in and to the Premises. Any such surrender
or cancellation may, at the option of Landlord, operate as a termination of all
or any existing Transfers or as an assignment to Landlord of any or all of such
Transfers.
ARTICLE 27.ATTORNEYS’ FEES; COLLECTION CHARGES
a.In the event of any legal action, arbitration or proceeding between the
parties hereto, reasonable attorneys’ fees, court costs and expenses of the
prevailing party shall be added to the judgment therein. Should any Indemnitee
be named as defendant in any suit brought against Tenant or any Tenant Parties
in connection with or arising out of this Lease or such party’s occupancy of the
Premises, Tenant shall pay all costs and expenses incurred by such Indemnitee in
such suit as Additional Rent, including, without limitation, reasonable
attorneys’ fees of separate counsel selected by Landlord.
b.If Landlord utilizes the services of an attorney or other professional to
enforce any of its rights under or arising from this Lease, whether or not an
Event of Default has occurred, Tenant agrees to pay Landlord’s reasonable costs
and expenses, including without limitation appraisers, accountants, attorneys,
and
        28
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



other professional fees, regardless of the fact that no legal action may be
commenced or filed by Landlord and whether or not any such action is prosecuted
to judgment.
c.The terms of this Article shall survive expiration of the Lease Term or
earlier termination of this Lease.
ARTICLE 28.CONDEMNATION
a.If twenty-five percent (25%) or more of the square footage of the Premises is
taken for any public or quasi-public purpose by any governmental power or
authority, by exercise of the right of appropriation, reverse condemnation,
condemnation, eminent domain or deed in lieu thereof (such taking being referred
to herein as a “Taking”), and if the remaining portion of the Premises is not
reasonably adequate for the operation of Tenant’s business after Landlord
completes any repairs or alterations that Landlord elects to make, either Tenant
or Landlord may terminate this Lease by notifying the other party of such
election in writing within twenty (20) days after title has vested in the taking
authority.
b.If less than twenty-five percent (25%) of the Premises is subject to a
Taking, Landlord at its option may terminate this Lease. If Landlord does not so
elect to terminate this Lease, Landlord will promptly proceed to restore the
Premises to substantially its same condition existing prior to such partial
Taking, allowing for any reasonable effects of such Taking, and a proportionate
allowance based on the loss of square footage will be made to Tenant for the
Rent corresponding to the time during which, and to the part of the Premises
which, Tenant is deprived on account of such Taking and restoration.
c.Tenant may not assert any claim against Landlord or the taking authority for
any compensation because of such Taking, and Landlord will be entitled to
receive the entire amount of any award without deduction for any estate or
interest of Tenant in and to the Premises. Tenant shall, however, have the
right, to the extent that the same shall not reduce or prejudice amounts
available to Landlord, to claim from the taking authority, but not from
Landlord, such compensation as may be recoverable by Tenant in its own right for
relocation benefits, moving expenses and damage to Tenant’s personal property
and trade fixtures.
ARTICLE 29.RULES AND REGULATIONS
Tenant will faithfully observe and comply with, and shall be responsible to
enforce with respect to Tenant Parties, any and all rules and regulations
promulgated by Landlord for the Premises from time to time (the “Rules and
Regulations”). Landlord’s current Rules and Regulations are attached hereto as
Exhibit “E.” Landlord reserves the right to modify and amend the Rules and
Regulations as it deems necessary or desirable, in Landlord’s sole discretion
and with or without notice to Tenant. Landlord and Landlord Parties will not be
responsible to Tenant for the failure of any party to observe the Rules and
Regulations. The terms of the previous sentence shall survive the expiration of
the Lease Term or earlier termination of this Lease.
ARTICLE 30.ESTOPPEL CERTIFICATE
Tenant will execute and deliver to Landlord, within ten (10) Business Days of
Landlord’s written demand, a statement in writing addressed to Landlord or to
any third party selected by Landlord, certifying (a) that this Lease is in full
force and effect and has not been amended or, if amended, certifying copies of
such amendment(s), (b) the amount of Base Monthly Rent and Additional Rent
payable hereunder, (c) the date to which Rent and other charges are paid, (d)
that there are not, to Tenant’s knowledge, any uncured defaults of Landlord
hereunder or specifying such defaults if they are claimed, (e) that Tenant will
not amend, terminate or make prepayment of more than one month’s Rent under this
Lease, (f) that any Notice (as hereinafter defined) required hereunder to be
given to Landlord shall be given also to Mortgagee and any right of Tenant
hereunder which is dependent on such Notice shall take effect only after Notice
is so given, and (g) all such other matters as Landlord may reasonably request.
Any such statement may be conclusively relied upon by any prospective purchaser
or encumbrancer of the Premises. Tenant’s failure to deliver such statement
within such ten (10)
        29
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



Business Day period shall be conclusive upon Tenant that (x) this Lease is in
full force and effect, without modification except as may be represented by
Landlord; (y) there are no uncured defaults in Landlord’s performance; and (z)
not more than one (1) month’s Rent has been paid in advance. Tenant shall
indemnify, protect, defend (with counsel reasonably approved by Landlord in
writing) and hold Indemnitees harmless from and against any and all Liabilities
attributable to any failure by Tenant to timely deliver any such estoppel
certificate to Landlord.
ARTICLE 31.SALE BY LANDLORD
The term “Landlord” as used in this Lease shall be limited to mean and include
only the owner or owners, at the time in question, of the fee title to the
Premises and any and all owners of the fee title to the Premises during the
Lease Term for purposes of the indemnities with respect to matters arising while
owned by the applicable Landlord. Upon any transfer or conveyance of any such
title or interest (other than a transfer for security purposes only), the
transferor shall be automatically relieved of all covenants and obligations on
the part of the Landlord contained in this Lease, whether express or implied,
ripe or not, and in such event Tenant agrees to look solely to the successor in
interest of Landlord in and to this Lease. This Lease will not be affected by
any such sale, and Tenant agrees to attorn to the Landlord’s successor in
interest. Landlord and Landlord’s transferees and assignees shall have the
absolute right to transfer all or any portion of their respective title and
interest in the Premises and this Lease without the consent of Tenant.
ARTICLE 32.NOTICES
Any and all notices, statements, demands, requests, consents, approvals,
authorizations, offers, agreements, appointments or designations required or
permitted hereunder (“Notices”) shall be in writing and shall be effective (a)
upon personal delivery, or (b) three (3) Business Days after being deposited in
the U.S. Mail, registered or certified, return receipt requested, postage
prepaid, or (c) one (1) Business Day after being deposited with any commercial
air courier or express service, addressed as set forth in Article 1 hereof or at
any other address designated by any party hereto in the manner provided above.
The inability to deliver because of a changed address of which no Notice was
given, or rejection or other refusal to accept any Notice, shall be deemed to be
the receipt of the Notice as of the date of such inability to deliver or
rejection or refusal to accept.
ARTICLE 33.WAIVER
The failure of Landlord to insist in any one or more cases upon the strict
performance of any term, covenant or condition of this Lease will not be
construed as a waiver of a subsequent breach of the same or any other term,
covenant or condition. The waiver by Landlord of any Event of Default shall not
be a waiver of any preceding or subsequent Event of Default, and no delay or
omission by Landlord to seek a remedy for any Event of Default hereunder shall
be deemed a waiver by Landlord of its remedies or rights with respect to such
Event of Default, nor shall Landlord’s acceptance of any Rent payment be
construed to be a waiver by Landlord of any preceding Event of Default.
ARTICLE 34.HOLDOVER
a.Tenant shall vacate the Premises upon the expiration of the Lease Term or
earlier termination of this Lease and shall surrender possession thereof to
Landlord in accordance with the terms hereof Tenant shall indemnify Indemnitees
for, from and against any and all Liabilities incurred by Indemnitees
attributable to any delay hereunder by Tenant. The indemnity set forth in the
preceding sentence shall survive expiration of the Lease Term or earlier
termination of this Lease.
b.If Tenant remains in possession of the Premises, or any portion thereof,
after the expiration of the Lease Term or earlier termination of this Lease
without the prior written consent of Landlord, such occupancy shall be deemed a
month-to-month tenancy upon all the terms and conditions of this Lease except
        30
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



that Tenant shall pay Base Monthly Rent equal to one hundred fifty percent
(150%) of the Base Monthly Rent paid by Tenant during the final month of the
Lease Term. Acceptance by Landlord of Rent after such expiration of the Lease
Term or earlier termination of this Lease shall not constitute consent to a
holdover or result in an extension of this Lease and Tenant shall have no right,
whether by purported exercise of any option granted hereunder or otherwise, to
expand the Premises or extend the Lease Term. All options, rights of first
refusal, and/or rights of first offer, if any, granted under the terms of this
Lease shall be terminated and be of no further force or effect during such
month-to-month tenancy. Tenant shall be liable, and shall pay to Landlord within
ten (10) days after demand, for all losses incurred by Landlord as a result of
such holdover, and shall indemnify, defend and hold the Indemnitees harmless
from and against all liabilities, damages, losses, claims, suits, costs and
expenses (including reasonable attorneys’ fees and costs) arising from or
relating to any such holdover tenancy, including, without limitation, any claim
for damages made by a succeeding tenant. Nothing herein shall limit any of
Landlord’s rights or Tenant’s obligations arising from Tenant’s failure to
timely surrender possession of the Premises, including, without limitation,
Landlord’s right to repossess the Premises and remove Tenant therefrom at any
time after the expiration or earlier termination of this Lease and Tenant’s
obligation to reimburse and indemnify Landlord as provided herein.
ARTICLE 35.DEFAULT OF LANDLORD; LIMITATION OF LIABILITY
If Landlord materially defaults in performing any of its obligations under this
Lease, Tenant agrees to promptly give notice of such default to Landlord and to
afford Landlord a reasonable period of time to cure such default, which period
of time shall not be less than thirty (30) days. Landlord shall not be in
default in the performance of any obligation required to be performed by
Landlord under this Lease unless Landlord has failed to perform such obligation
within thirty (30) days after the receipt of written notice from Tenant
specifying in detail Landlord’s failure to perform; provided however, that if
the nature of Landlord’s obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be deemed in default if it
commences such performance within such thirty (30) day period and thereafter
diligently pursues the same to completion. Should Tenant give written notice to
Landlord to correct any default, then prior to any cancellation of this Lease or
the exercise of any other remedies available to Tenant hereunder, Tenant shall
give the same notice to Mortgagee, initially at the address set forth in Article
1 hereof, and thereafter at such other addresses of which Tenant may be notified
from time to time, and Mortgagee shall be given thirty (30) days, or such longer
period of time as may be reasonably necessary, to correct or remedy such failure
to perform, but shall have no obligation to do so. If and when the Mortgagee has
made performance on behalf of Landlord, Landlord’s failure to perform shall be
deemed cured. Tenant shall have no right to terminate this Lease except as
expressly provided herein. In the event of any actual or alleged failure, breach
or default hereunder by Landlord, Tenant’s sole and exclusive remedy will be
against Landlord’s interest in the Building, and Tenant shall not pursue any
Indemnitee, nor shall any Indemnitees be subject to service of process or have a
judgment obtained against them, in connection with any alleged breach or
default. No writ of execution will be levied against the assets of any Landlord
Parties. Notwithstanding anything contained in this Lease to the contrary, the
obligations of Landlord under this Lease (including any actual or alleged breach
or default by Landlord) do not constitute personal obligations of the individual
owners, members, partners, directors, officers or shareholders of Landlord, and
Tenant shall not seek recourse against the individual owners, members, partners,
directors, officers or shareholders of Landlord or any of their personal assets
for satisfaction of any liability with respect to this Lease. Tenant hereby
covenants and agrees for itself and all of its successors and assigns that the
liability of Landlord for its obligations under this Lease (including any
liability as a result of any actual or alleged failure, breach or default
hereunder by Landlord), shall be limited solely to, and Tenant’s and its
successors’ and assigns’ sole and exclusive remedy shall be against Landlord’s
equity interest in, the Building and proceeds therefrom, and no other assets of
Landlord. The covenants and agreements set forth in this Article are enforceable
by Indemnitees and shall survive the expiration of the Lease Term or earlier
termination of this Lease.
ARTICLE 36.SUBORDINATION
        31
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



Without the necessity of any additional document being executed by Tenant for
the purpose of effecting a subordination, and at the election of Landlord,
Mortgagee or any ground lessor with respect to the Building, this Lease will be
subject and subordinate at all times to (a) all ground leases or underlying
leases which may now exist or hereafter be executed affecting the Building, and
(b) the lien of any mortgage or deed of trust which may now exist or may
hereafter be executed in any amount for which the Building, ground leases or
underlying leases, or Landlord’s interest or estate therein, is specified as
security. In the event that any ground lease or underlying lease terminates for
any reason or any mortgage or deed of trust is foreclosed or a conveyance in
lieu of foreclosure is made for any reason, Tenant shall, notwithstanding any
subordination and at the option of such successor in interest, attorn to and
become the Tenant of the successor in interest to Landlord, but only so long as
prior thereto such successor in interest has agreed, in writing, not to disturb
the interests of Tenant in the Lease. Tenant covenants and agrees to execute and
deliver to Landlord within ten (10) days of Landlord’s request any reasonably
requested document or instrument evidencing such subordination of this Lease
with respect to any such ground lease, underlying lease or the lien of any such
mortgage or deed of trust. Tenant hereby irrevocably appoints Landlord as
attorney-in-fact of Tenant to execute, deliver and record any such document in
the name and on behalf of Tenant.
ARTICLE 37.BROKERS
Tenant warrants that it has had no dealings with any broker or agent in
connection with this Lease except for those set forth in Article 1 hereof and
covenants to pay, hold harmless and indemnify Indemnitees for, from and against
any and all costs, expense or liability for any compensation, commissions and
charges claimed by any other broker or agent with respect to this Lease or its
negotiation. The terms of this Article shall survive expiration of the Lease
Term or earlier termination of this Lease.
ARTICLE 38.QUIET POSSESSION
Provided that no Event of Default exists, or would exist but for the passage of
time or the giving of notice, Tenant may quietly have, hold and enjoy the
Premises during the Lease Term in accordance with and subject to the terms and
conditions of this Lease without disturbance from Landlord or from any other
person claiming through Landlord.
ARTICLE 39.BUILDING ACCESS AND SECURITY;FIRE/LIFE SAFETY SYSTEM
The Building is secured by an electronically controlled card access security
system, which controls all ingress to and egress from the Building and after
Building Hours elevator access. Tenant may either, at its sole cost and expense,
utilize the Building’s access control panels for the installation of
“plug-and-play” security components for the Premises or install a separate
security system for the Premises. In the event Tenant installs a separate
security system (“Tenant’s Security System”) for the Premises, (i) Tenant shall
provide Landlord with the specifications for Tenant’s Security System, and
access cards or other means by which Landlord may enter the Premises as
permitted under this Lease, (ii) Tenant shall be solely liable and responsible
for any loss or damage, including without limitation the loss or theft of any
equipment or other property belonging to Tenant or Tenant Parties, arising out
of or in connection with Tenant’s Security System, and (iii) Tenant shall ensure
that Tenant’s Security System complies with all applicable governmental laws,
codes, regulations and ordinances, including without limitation those relating
to fire and emergency access. Tenant's Security System shall at all times remain
Tenant's personal property. Tenant’s Security System shall be considered part of
the Premises.
ARTICLE 40.SUBSTITUTE PREMISES
INTENTIONALLY OMITTED
        32
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



ARTICLE 41.MISCELLANEOUS PROVISIONS
If Tenant executes this Lease as a partnership, each individual executing this
Lease on behalf of the partnership represents and warrants that he or she is a
general partner of the partnership and that this Lease is binding upon the
partnership in accordance with its terms. If Tenant executes this Lease as a
corporation or a limited liability company, each of the persons executing this
Lease on behalf of Tenant covenants and warrants that Tenant is a duly
authorized and existing corporation or limited liability company, that Tenant
has and is qualified to transact business in Arizona, that the corporation or
limited liability company has full right, authority and power to enter into this
Lease and to perform its obligations hereunder, that each person signing this
Lease on behalf of the corporation or limited liability company is authorized to
do so and that this Lease is binding upon the corporation or limited liability
company in accordance with its terms.
a.All Exhibits and Addenda attached hereto are incorporated herein by this
reference and made a part this Lease. If any provision contained in an Exhibit
or Addendum is inconsistent with any other provision of this Lease, the
provision contained in the Exhibit or Addendum shall supersede the provisions
contained in herein unless otherwise provided.
b.This Lease and the Exhibits attached hereto contain all of the covenants,
provisions, agreements, conditions and understandings between Landlord and
Tenant concerning the Premises and any other matter covered or mentioned in this
Lease, and no prior agreement or understanding, oral or written, express or
implied, pertaining to the Premises or any such other matter shall be effective
for any purpose. No provision of this Lease may be amended or added to except by
an agreement in writing signed by the parties hereto or their respective
successors in interest. The parties acknowledge that all prior agreements,
representations and negotiations are deemed superseded by the execution of this
Lease to the extent they are not expressly incorporated herein. Any warranties
or representations not expressly contained herein will in no way bind either
Landlord or Tenant, and Landlord and Tenant expressly waive all claims for
damages by reason of any statement, representation, warranty, promise or
agreement not contained in this Lease. The provisions of this Section shall
survive expiration of the Lease Term or earlier termination of this Lease.
c.This Lease and the legal relations between the parties hereto shall be
governed by and construed and enforced in accordance with the laws of the State
of Arizona, without regard to its principles of conflicts of law. Any action
brought to interpret, enforce, or construe any provision of this Lease shall be
commenced and maintained in the Maricopa County Superior Court of the State of
Arizona (or, as may be appropriate, in the Justice Courts of Maricopa County or
in the United States District Court for the District of Arizona if, but only if,
the superior court lacks or declines jurisdiction over such action). The parties
irrevocably consent to jurisdiction and venue in such courts for such purposes
and agree not to seek transfer or removal of any action commenced in accordance
with the terms of this Section. Landlord and Tenant agree that any action or
proceeding arising out of this Lease shall be heard by a court of competent
jurisdiction sitting without a jury, and each hereby waives all rights to trial
by jury. The terms of this Section shall survive the expiration of the Lease
Term or earlier termination of this Lease.
d.The language of this Lease shall be construed to its normal and usual meaning
and not strictly for or against either Landlord or Tenant. Each party has
reviewed and revised this Lease and any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not apply to the
interpretation hereof. This Lease shall be construed as a whole and in
accordance with its fair meaning, and shall not be construed more strictly
against one party hereto than against the other party merely by virtue of the
fact that it may have been prepared by counsel for one of the parties. If any
words or phrases in this Lease have been stricken, whether or not replaced by
other words or phrases, this Lease shall be construed (if otherwise clear and
unambiguous) as if the stricken matter never appeared and no inference shall be
drawn from the former presence of the stricken matters in this Lease or from the
fact that such matters were stricken.
e.The Section headings of this Lease are for convenience of reference only and
shall not be deemed to modify, explain, restrict, alter or affect the meaning or
interpretation of any provision hereof. Where
        33
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



the context requires herein, the word “person” will include corporation, firm,
partnership, limited liability company or association, the singular shall be
construed as the plural, and neuter pronouns shall be construed as masculine and
feminine pronouns, and vice versa.
f.If there is more than one person comprising Tenant hereunder, (a) each of
them is and shall be jointly and severally liable for the covenants, conditions,
provisions and agreements of this Lease to be kept, observed and performed by
Tenant; and (b) the act or signature of, or notice from or to, any one or more
of them with respect to this Lease shall be binding upon each and all of the
persons and entities executing this Lease as Tenant with the same force and
effect as if each and all of them had so acted or signed, or given or received
such notice.
g.If any provision of this Lease is found to be unenforceable, or is or becomes
illegal because of any present or future law or regulation of any governmental
body or entity effective during the Lease Term, the intention of the parties is
that the remaining provisions of this Lease shall not be affected thereby.
h.Time is of the essence of each term and provision of this Lease.
i.Subject to the terms of Article 23 hereof entitled “Assignment, Subletting
and Transfers of Ownership” and Article 31 hereof entitled “Sale by Landlord,”
the terms and provisions of this Lease are binding upon and inure to the benefit
of the parties hereto and their respective heirs, executors, administrators,
successors and assigns. Except as otherwise provided herein, any indemnification
or release of Landlord or Tenant hereunder shall include Landlord Parties or
Tenant Parties, as applicable. The terms of the foregoing sentence shall survive
the expiration of the Lease Term or earlier termination of this Lease.
j.All covenants and agreements to be performed by Tenant under any of the terms
of this Lease will be performed by Tenant at Tenant’s sole cost and expense and
without any abatement of Rent.
k.In consideration of Landlord’s covenants and agreements hereunder, Tenant
hereby covenants and agrees not to disclose any terms, covenants or conditions
of this Lease to any other party without the prior written consent of Landlord.
The terms of this Section shall survive expiration of the Lease Term or earlier
termination of this Lease.
l.If Tenant shall request Landlord’s consent and Landlord shall fail or refuse
to give such consent, Tenant shall not be entitled to any damages for any
withholding by Landlord of its consent; Tenant’s sole remedy shall be an action
for specific performance or injunction, and such remedy shall be available only
in those cases where Landlord has expressly agreed in writing not to
unreasonably withhold its consent or where as a matter of law Landlord may not
unreasonably withhold its consent. The terms of this Section shall survive the
expiration of the Lease Term or earlier termination of this Lease.
m.As used herein, the term “Business Day” shall mean a day that is not a
Saturday, Sunday or legal holiday. In the event that the first day a Notice
shall be deemed given under this Lease, or the date for the performance of any
covenant or obligation hereunder, shall fall on a Saturday, Sunday or legal
holiday, the date such Notice shall be deemed given, or the date for performance
of such covenant or obligation, shall be extended to the next Business Day. If
any deadline or Notice date herein is extended to the next Business Day, and
such deadline is used to calculate a subsequent date, the extended date that
falls on the next Business Day shall be used to calculate the subsequent date.
Unless otherwise provided in this Lease, all time periods shall be in calendar
days.
n.Whenever a day is appointed herein on which, or a period of time is appointed
during which, either party is required to do or complete any act, matter or
thing, the time for the doing or completion thereof shall be extended by a
period of time equal to the number of days on or during which such party is
prevented from, or is reasonably interfered with, the doing or completion of
such act, matter or thing because of labor disputes, civil commotion, war,
warlike operation, sabotage, governmental regulations or control, fire or other
casualty, inability to obtain materials, fuel or energy, weather or other acts
of God, terrorism or other causes beyond such party’s reasonable control
(financial inability excepted) (collectively, Force Majeure Delays”); provided,
however, that nothing contained herein shall excuse Tenant from the prompt
payment of any Rent.
        34
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



o.In addition to the actions recited herein and contemplated to be performed,
executed, and/or delivered by the parties hereunder, each party shall, whenever
and as often as it shall be requested by the other party, execute, acknowledge
and deliver, or cause to be executed, acknowledged and delivered, such further
instruments and documents as may be necessary in order to carry out the intent
and purpose of this Lease, including without limitation execution of any
documents reasonably requested to allow either party to deal with governmental
entities, utility companies and other third parties from whom permits or
approvals may be required. The terms of this Section shall survive the
expiration of the Lease Term or earlier termination of this Lease.
p.If any Mortgagee of the Building requests reasonable modifications to this
Lease, Tenant will not unreasonably withhold, delay or defer its written consent
thereto, provided that such modifications do not materially increase the
obligations of Tenant hereunder or materially and adversely affect Tenant’s
leasehold interest.
q.Provided Tenant is not publicly traded, within ten (10) Business Days
following Landlord’s written request, Tenant agrees to deliver to Landlord (but
not more frequently than once in any calendar year) current financial statements
of Tenant, prepared by a CPA and certified by an officer or principal of Tenant.
Landlord shall hold any such information in confidence and shall use it only for
the purpose of evaluating Tenant’s financial condition; provided, however, that
Landlord shall be permitted to share such information with any Mortgagee or
prospective purchaser of the Building or Premises.
r.Neither this Lease nor any memorandum hereof shall be recorded by Tenant. At
the sole option of Landlord, Tenant and Landlord shall execute, and Landlord may
record, a short form memorandum of this Lease in form and substance satisfactory
to Landlord.
s.Tenant hereby acknowledges that the Premises is subject to the ADA and that
the ADA may require substantial modifications to the use and/or physical
structure of the Premises. Tenant further acknowledges that it will be solely
responsible for determining the specific application of the ADA to the Premises.
If Landlord provides space plans for all or any part of the Premises, Landlord
makes no representations or warranties, express or implied, that such plans are
in compliance with the ADA. Tenant shall be responsible for retaining qualified
experts and legal counsel of their choice to detect and correct any aspect of
the structure or use of the Premises, including without limitation any
modifications of the structure or use reflected in any space plan and to
determine the liability for ADA compliance under any transaction documents
relating to the Premises. Tenant shall be solely responsible to modify the
Premises as a result of any amendments or changes in the ADA occurring after the
Commencement Date.
t.This Lease may be executed in as many counterparts as may be deemed necessary
and convenient, and by the different parties hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute one and the same instrument. A party’s signature
on this Lease or any amendment hereto may be provided by facsimile and shall be
effective upon transmission to the other party hereto.
[SIGNATURES ON FOLLOWING PAGE]



        35
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
and year indicated by Landlord’s execution date as written below.

LANDLORD:TENANT:
TERRA VERDE OWNER LLC,a Delaware limited liability company
THE JOINT CORP., a Delaware corporation
By: /s/ James R. Wentworth   
Name: James R. Wentworth    
Its: Authorized Signatory   
By: /s/ Peter D. Holt    
Name: Peter D. Holt   
Its: CEO     





        1
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE 1 BASIC LEASE PROVISIONS AND CERTAIN DEFINED TERMS
1
ARTICLE 2 DEMISE AND POSSESSION
4
ARTICLE 3 LEASE TERM
5
ARTICLE 4 RENT
7
ARTICLE 5 ADDITIONAL RENT
7
ARTICLE 6 TAXES
11
ARTICLE 7 COMMON AREAS
11
ARTICLE 8 SERVICES TO BE FURNISHED BY LANDLORD
12
ARTICLE 9 SECURITY DEPOSIT
13
ARTICLE 10 USE OF PREMISES; QUIET CONDUCT
13
ARTICLE 11 HAZARDOUS MATERIALS
13
ARTICLE 12 PARKING
16
ARTICLE 13 UTILITIES
17
ARTICLE 14 ALTERATIONS; MECHANIC’S LIENS
17
ARTICLE 15 INSURANCE
19
ARTICLE 16 WAIVERS OF SUBROGATION
21
ARTICLE 17 INDEMNIFICATION AND WAIVER OF CLAIMS
21
ARTICLE 18 MAINTENANCE AND REPAIRS
22
ARTICLE 19 SIGNS
23
ARTICLE 20 ENTRY BY LANDLORD
23
ARTICLE 21 ABANDONMENT; SURRENDER
24
ARTICLE 22 DAMAGE
24
ARTICLE 23 ASSIGNMENT, SUBLETTING AND TRANSFERS OF OWNERSHIP
25
ARTICLE 24 EVENTS OF DEFAULT
26
ARTICLE 25 REMEDIES OF LANDLORD
27
ARTICLE 26 SURRENDER OF PREMISES NOT MERGER
29
ARTICLE 27 ATTORNEYS’ FEES; COLLECTION CHARGES
30
ARTICLE 28 CONDEMNATION
30
ARTICLE 29 RULES AND REGULATIONS
30
ARTICLE 30 ESTOPPEL CERTIFICATE
30
ARTICLE 31 SALE BY LANDLORD
31
ARTICLE 32 NOTICES
31
ARTICLE 33 WAIVER
31
ARTICLE 34 HOLDOVER
31
ARTICLE 35 DEFAULT OF LANDLORD; LIMITATION OF LIABILITY
32
ARTICLE 36 SUBORDINATION
33
ARTICLE 37 BROKERS
33
ARTICLE 38 QUIET POSSESSION
33
ARTICLE 39 BUILDING ACCESS AND SECURITY; FIRE/LIFE SAFETY SYSTEM
33
ARTICLE 40 SUBSTITUTE PREMISES
34
ARTICLE 41 MISCELLANEOUS PROVISIONS
34



        2
4824-0900-0329v5/27933-0139

--------------------------------------------------------------------------------



EXHIBITS:
A FLOOR PLAN
B WORK LETTER
C COMMENCEMENT DATE CERTIFICATE
D PARKING RULES AND REGULATIONS
E RULES AND REGULATIONS
F ROFR AVAILABLE SPACE
G EXISTING BUILDING SIGNAGE


        3
4824-0900-0329v5/27933-0139